Exhibit 10.1

 

_____________________________________________

 

THE MEMBERSHIP INTERESTS DESCRIBED IN AND/OR REPRESENTED BY THIS AGREEMENT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED
OR QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH MEMBERSHIP INTERESTS MAY NOT
BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS QUALIFIED OR REGISTERED UNDER APPLICABLE STATE AND FEDERAL
SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT REQUIRED.  ANY TRANSFER
OF THE UNITS IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS, AND CONDITIONS
WHICH ARE SET FORTH HEREIN.

 

_____________________________________________

 

 

 

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

 

OF

 

CWI-AM ATLANTA PERIMETER HOTEL, LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

 

1

 

 

 

 

2.

FORMATION OF LIMITED LIABILITY COMPANY

 

11

 

 

 

 

3.

NAME AND PLACE OF BUSINESS

 

11

 

 

 

 

 

3.1

Name

 

11

 

3.2

Principal Place of Business

 

11

 

3.3

Members

 

12

 

 

 

 

 

4.

PURPOSE

 

12

 

 

 

 

5.

TERM OF COMPANY; RECORDINGS; AGENT FOR SERVICE OF PROCESS

 

12

 

 

 

 

 

5.1

Term

 

12

 

5.2

Filings

 

12

 

5.3

Agent for Service of Process

 

12

 

5.4

Considered a Partnership for Tax Purposes

 

12

 

5.5

Protection of REIT Status

 

12

 

5.6

Dispute Resolution Regarding REIT Compliance

 

14

 

5.7

Sarbanes-Oxley Compliance

 

14

 

 

 

 

 

6.

CONTRIBUTIONS AND LOANS

 

15

 

 

 

 

 

6.1

Initial Contributions

 

15

 

6.2

Use of Funds

 

15

 

6.3

Additional Contributions or Loans

 

15

 

6.4

Interest on Contributions

 

17

 

6.5

Return of Contributions

 

17

 

 

 

 

 

7.

CAPITAL ACCOUNTS; ALLOCATION OF PROFITS AND LOSSES

 

17

 

 

 

 

 

7.1

Capital Accounts

 

17

 

7.2

Allocation of Profits and Losses

 

18

 

7.3

Other Allocation Rules

 

18

 

7.4

Tax Allocations

 

19

 

 

 

 

 

8.

DISTRIBUTIONS

 

20

 

 

 

 

 

8.1

Distribution of Distributable Cash (Other than From Capital Transactions)

 

20

 

8.2

Distributions of Cash from Capital Transactions

 

21

 

8.3

Offset

 

22

 

8.4

To Whom Distributions Are Made

 

22

 

-i-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

9.

MANAGEMENT

 

22

 

 

 

 

 

 

9.1

Managing Member

 

22

 

9.2

Duties and Responsibilities of Managing Member

 

23

 

9.3

Actions by Managing Member

 

24

 

9.4

Co-Managing Member; Approval by Co-Managing Member

 

26

 

9.5

Hotel Management

 

27

 

9.6

Asset Management

 

27

 

9.7

Project Management

 

27

 

9.8

Remuneration of Members and their Affiliates

 

27

 

9.9

Member Approval

 

28

 

9.10

Liquor License

 

28

 

9.11

Dispute Resolution

 

28

 

9.12

Execution of Documents

 

30

 

9.13

Liability/Indemnification

 

30

 

9.14

TRS SUB Directors

 

31

 

 

 

 

 

10.

RESTRICTIONS ON TRANSFER; NEW MEMBERS

 

32

 

 

 

 

 

 

10.1

Limitations on Transfers

 

32

 

10.2

Permitted Transfers

 

32

 

10.3

Buy/Sell

 

32

 

10.4

Intentionally Omitted

 

34

 

10.5

Further Assurances

 

35

 

10.6

Representations and Warranties of the Members

 

35

 

10.7

No Dissolution

 

36

 

 

 

 

 

11.

DISSOLUTION AND WINDING UP OF THE COMPANY

 

36

 

 

 

 

 

 

11.1

Dissolution of Company

 

36

 

11.2

Winding Up of the Company

 

36

 

 

 

 

 

12.

BOOKS AND RECORDS; ACCOUNTS AND INSURANCE

 

37

 

 

 

 

 

 

12.1

Books of Account

 

37

 

12.2

Reports

 

38

 

12.3

Audited Financial Statements

 

38

 

12.4

Tax Returns; Tax Elections

 

39

 

12.5

Bank Accounts

 

39

 

12.6

Insurance

 

40

 

12.7

Accountants

 

40

 

-ii-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

13.

ADJUSTMENT OF BASIS ELECTION

 

40

 

 

 

 

14.

WAIVER OF ACTION FOR PARTITION

 

40

 

 

 

 

15.

AMENDMENTS

 

40

 

 

 

 

16.

EQUITABLE RELIEF

 

40

 

 

 

 

17.

NOTICES

 

40

 

 

 

 

18.

LEGAL REPRESENTATION

 

42

 

 

 

 

19.

ATTORNEYS’ FEES

 

43

 

 

 

 

20.

INDEPENDENT ACTIVITIES OF MEMBERS

 

43

 

 

 

 

21.

INVESTMENT REPRESENTATIONS OF THE MEMBERS

 

43

 

 

 

 

22.

MISCELLANEOUS

 

44

 

 

 

 

 

 

22.1

Governing Law

 

44

 

22.2

Severability

 

44

 

22.3

Further Assurances

 

45

 

22.4

Successors and Assigns

 

45

 

22.5

Number and Gender

 

45

 

22.6

Entire Agreement

 

45

 

22.7

Waiver

 

45

 

22.8

Counterparts

 

45

 

22.9

Interpretation

 

45

 

22.10

Parties in Interest

 

45

 

22.11

No Authority

 

45

 

-iii-

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT
OF
CWI-AM ATLANTA PERIMETER HOTEL, LLC

 

 

AGREEMENT

 

THIS LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF CWI-AM ATLANTA PERIMETER
HOTEL, LLC (this “Agreement”) is made and entered into as of October 3, 2012
(the “Effective Date”), by and between CWI ATLANTA PERIMETER HOTEL, LLC, a
Delaware limited liability company (“CWI”), and ARDEN-MARCUS PERIMETER LLC, a
Delaware limited liability company (“AM”).  CWI and AM are sometimes referred to
collectively in this Agreement as the “Members” and individually as a “Member”.

 

RECITALS

 

A.                                 CWI-AM Atlanta Perimeter Hotel, LLC, a
Delaware limited liability company (the “Company”), was formed as a limited
liability company pursuant to and in accordance with the Delaware Limited
Liability Company Act (6 Del. C. §18-101, et seq.), as amended from time to time
(the “Act”) by causing the filing of the Certificate of Formation of the Company
(the “Certificate”) with the Secretary of State of the State of Delaware on
September 11, 2012.

 

B.                                  The Company has been formed to own the
Hotel, the underlying real property (the “Land”) and all structures, buildings
and improvements made a part thereof, and to finance, lease, renovate and
improve the Property.

 

C.                                 The Company has acquired the Property
pursuant to that certain Purchase and Sale Agreement, dated August 31, 2012 (as
the same has been or may be amended, the “Purchase Agreement”) between the
Company (as successor-in-interest to Arden Group Acquisition Co., LLC, a
Delaware limited liability company) and DiamondRock Atlanta Perimeter Owner,
LLC, a Delaware limited liability company.

 

D.                                 Simultaneously with the execution of this
Agreement, the Company shall enter into that certain Operating Lease Agreement,
dated as of the date hereof (the “Operating Lease”), between the Company, as
lessor, and TRS SUB, as lessee, for the operation and ownership of the Hotel.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Members hereby agree as
follows:

 

1.                                    DEFINITIONS.  When used in this Agreement,
the following terms shall have the meanings set forth below:

 

1.1                            Adjusted Capital Account.  “Adjusted Capital
Account” means for each Member, an amount equal to the balance of such Member’s
Capital Account as of the end of the relevant Fiscal Year or as of any other
relevant determination date, after giving effect to the following adjustments:

 

1

--------------------------------------------------------------------------------


 

(a)                               credit to such Capital Account of any amounts
which such Member is obligated to restore (pursuant to the terms of this
Agreement or otherwise) or is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Section 1.704-2(g)(1) and Regulations
Section 1.704-2(i)(5) after taking into account any net decrease in a Member’s
share of Company Minimum Gain or Member Nonrecourse Debt Minimum Gain that has
occurred as of the relevant determination date; and

 

(b)                              debit to such Capital Account of the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

1.2                            Affiliates.  “Affiliates” means, with respect to
any Person, any other Person directly or indirectly controlling, controlled by
or under common control with such Person.  For purposes hereof, the term
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of any Person, or
the power to veto major policy decisions of such Person, whether through the
ownership of voting securities, by agreement, or otherwise.  Notwithstanding the
foregoing, W.P. Carey & Co., LLC, Carey Watermark and Watermark Capital
Partners, LLC or any entity managed or advised by W.P. Carey & Co., LLC, Carey
Watermark or Watermark Capital Partners, LLC or any subsidiary of any such
entities (and without regard to the percentage of equity ownership any of them
may have in such entity), shall be deemed “Affiliates” of CWI for all purposes
under this Agreement.

 

1.3                            Applicable Law.  “Applicable Law” means,
collectively, all Federal, state and local laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations,
permits, licenses, authorizations, directions and requirements of and agreements
with all courts and governmental authorities, foreseen and unforeseen, ordinary
or extraordinary.

 

1.4                            Approved Budget.  “Approved Budget” means the
2012 Budget and/or any subsequent Approved Budget for the Hotel, as each is
defined in the Hotel Management Agreement.

 

1.5                            Asset Manager.  “Asset Manager” means The Arden
Group, Inc. and its respective permitted successors and/or assigns.

 

1.6                            Bankruptcy.  “Bankruptcy” means:

 

(a)                               The commencement of any voluntary proceedings
under Federal or state bankruptcy laws;

 

(b)                              The failure to terminate any involuntary
proceeding under Federal or state bankruptcy laws within sixty (60) days after
the commencement thereof;

 

(c)                               A general assignment for the benefit of
creditors; or

 

2

--------------------------------------------------------------------------------


 

(d)                              The issuance of a charging order against the
interest of any Person without the removal thereof within sixty (60) days after
issuance.

 

1.7                            Book Value.  “Book Value” means for any asset the
asset’s adjusted basis for Federal income tax purposes, except as follows:

 

(a)                               The initial Book Value of any asset
contributed by a Member to the Company shall be the gross fair market value of
such asset, as determined by Managing Member in good faith.

 

(b)                              The Book Values of all Company assets shall be
adjusted to equal their respective gross fair market values, as determined in
good faith by Managing Member, as of the following times:  (i) the acquisition
of an additional Membership Interest in the Company by any new or existing
Member in exchange for more than a de minimis capital contribution if Managing
Member reasonably determines that such adjustment is necessary or appropriate to
reflect the relative economic interests of the Members in the Company; (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company property as consideration for a Membership Interest in the Company if
Managing Member reasonably determines that such adjustment is necessary or
appropriate to reflect the relative economic interests of the Members in the
Company; and (iii) the liquidation of the Company within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(g);

 

(c)                               The Book Value of any Company asset
distributed to any Member shall be the gross fair market value of such asset on
the date of distribution, as determined by Managing Member;

 

(d)                              The Book Values of Company assets shall be
increased (or decreased) to reflect any adjustment to the adjusted basis of such
assets pursuant to Section 734(b) or Section 743(b) of the Code, but only to the
extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); and

 

(e)                               If the Book Value of an asset has been
determined or adjusted pursuant to subparagraphs (a), (b) or (d) of this
Section, such Book Value shall thereafter be adjusted by the Depreciation taken
into account with respect to such asset for purposes of computing Profits and
Losses.

 

1.8                            Capital Contribution.  “Capital Contribution”
means collectively, the CWI Initial Contribution, the AM Initial Contribution,
the AM Mandatory Capital Contribution as and when funded by AM (up to the AM
Commitment Amount) and received by the Company, all Mandatory Capital
Contributions and all other contributions in cash or the Book Value of other
property contributed to the capital of the Company.

 

1.9                            Capital Transaction.  “Capital Transaction” means
(a) the refinancing of the Property; (b) the sale, exchange or other disposition
of any material part of the Property or all or substantially all of the Property
(including the condemnation of the Property); (c) the dissolution of the
Company; or (d) any transaction not in the ordinary course of business which
results in the Company’s receipt of cash or other consideration in an amount
greater than One

 

3

--------------------------------------------------------------------------------


 

Hundred Thousand Dollars ($100,000) in the aggregate (other than Capital
Contributions), including, without limitation, proceeds of sales, exchanges, or
other dispositions of assets not in the ordinary course of business,
condemnations, recoveries of damage awards, and insurance proceeds.

 

1.10                    Capital Transaction Proceeds.  “Capital Transaction
Proceeds” means all proceeds from a Capital Transaction less the sum of (a) any
escrow or reserve required in connection with, or costs and expenses of the
Company attributable to, such Capital Transaction, including, without
limitation, any holdback escrow (or similar closing reserve or escrow, provided
that, in each instance, all such reserves shall be deemed Capital Transaction
Proceeds upon their subsequent release), Taxes, prepayment fees or penalties,
brokerage fees, escrow fees, title costs and expenses, appraisal fees,
consultant fees, audit and tax costs, closing costs and expenses including
attorneys’ fees (but excluding amounts paid from the Company’s reserves or funds
provided by Capital Contributions and paid during such Fiscal Year (or portion
thereof) for such costs and expenses); and (b) reasonable reserves needed for
the Company’s business for the remainder of such Fiscal Year and future periods
based on the Initial LLC Budget or any subsequent Annual LLC Budget or otherwise
approved by the Members.

 

1.11                    Carey Watermark.  “Carey Watermark” means Carey
Watermark Investors Incorporated, a Delaware corporation.

 

1.12                    Cash Reserves.  “Cash Reserves” means such amounts as
may be required pursuant to the terms of the Hotel Management Agreement.

 

1.13                    Co-Managing Member.  “Co-Managing Member” means AM or
any replacement Co-Managing Member appointed pursuant to Section 9.1(a).

 

1.14                    Code.  “Code” means the Internal Revenue Code of 1986,
as amended from time to time.

 

1.15                    Company Minimum Gain.  “Company Minimum Gain” has the
meaning ascribed to the term “partnership minimum gain,” in the Regulations
Section 1.704-2(d).

 

1.16                    CPI.  “CPI” means the Consumer Price Index (All Cities –
All Items) (1982-84 = 100) or if such index is discontinued, the most comparable
index of the prevailing rate of inflation for the jurisdiction in which the
Hotel is situated as determined by the relevant Governmental Authority
responsible for official economic statistics;

 

1.17                    CWI Parties.  “CWI Parties” means, collectively, CWI and
its Affiliates, and each of their respective members, partners, shareholders,
other principals, directors or officers.

 

1.18                    CW-OP. “CW-OP” means CWI OP, L.P., a Delaware limited
partnership.

 

1.19                    Depreciation.  “Depreciation” means, with respect to any
asset of the Company, for each Fiscal Year or other period, the amount of
depreciation, amortization or other cost recovery deduction allowable with
respect to such asset for such Fiscal Year or other period, except that (a) if
the Book Value of an asset differs from its adjusted basis for Federal income
tax

 

4

--------------------------------------------------------------------------------


 

purposes at the beginning of any such Fiscal Year or other period, Depreciation
with respect to such asset for such Fiscal Year or other period shall be an
amount which bears the same ratio to such beginning Book Value as the Federal
income tax depreciation, amortization or other cost recovery deduction for such
Fiscal Year or period bears to such beginning adjusted tax basis; and (b) if an
asset has a zero adjusted basis for Federal income tax purposes, Depreciation
shall be determined under any reasonable method selected by Managing Member
which is in accord with Federal income tax accounting principles applicable to
assets of similar character having a positive adjusted basis for Federal income
tax purposes.

 

1.20                    Distributable Cash from Subsidiary Operations. 
“Distributable Cash from Subsidiary Operations” shall mean, for any Fiscal Year,
or portion thereof, revenues of the TRS SUB derived from the operation of the
Property and received in cash during such Fiscal Year, or portion thereof, and
reserves set aside out of revenues during prior periods and no longer needed for
the TRS SUB’s business, less the sum of (a) operating and administrative
expenses of the applicable Subsidiary including, without limitation, Taxes,
consultant fees and/or audit costs (but excluding amounts paid from the
Company’s reserves or funds provided by Capital Contributions and paid during
such Fiscal Year (or portion thereof) for such costs and expenses); (b) debt
service and partnership costs (as set forth in the Initial LLC Budget or any
subsequent Annual LLC Budget), including all outstanding Member Loans; and
(c) reasonable reserves needed for the Company’s business for the remainder of
such Fiscal Year and future periods based on the Initial LLC Budget or any
subsequent Annual LLC Budget or otherwise approved by the Members (i.e., all
Cash Reserves).

 

1.21                    Expert.  “Expert” means an independent, neutral and
impartial nationally recognized individual with a minimum of ten (10) years of
experience in the hospitality industry in the area of expertise on which the
dispute is based and qualified to resolve the issue in question; provided,
however, that an Expert shall not include any individual who is, as of the date
of appointment or within thirty-six (36) months prior to such date, (i) an
employee, either directly or indirectly, of a Member or any of their respective
Affiliates; (ii) a consultant to either Member or any of their respective
Affiliates; and/or (iii) the owner of any debt or equity position in the
Company, any Member or any of their respective Affiliates.

 

1.22                    Fiscal Year.  “Fiscal Year” means the calendar year.

 

1.23                    Governmental Authority.  “Governmental Authority” means
any court, tribunal, authority, agency, commission, official or other
instrumentality of the United States, or any state, county, city or other
political subdivision, arbitrator or any judicial or quasi-judicial tribunal of
competent jurisdiction.

 

1.24                    Hotel.  “Hotel” means the hotel currently known as The
Westin Atlanta Perimeter North located at 7 Concourse Parkway, Atlanta, Georgia
30328.

 

1.25                    Hotel Management Agreement.  “Hotel Management
Agreement” means that certain Management Agreement dated as of the date hereof
by and between TRS SUB and Marcus Perimeter, LLC, a Wisconsin limited liability
company.

 

5

--------------------------------------------------------------------------------


 

1.26                    Indebtedness Lockout Period.  “Indebtedness Lockout
Period” means, means the period commencing on the Effective Date and expiring on
the date one hundred eighty (180) days prior to the Maturity Date (as defined in
the Loan Agreement) of the Loan (as may be extended pursuant to and in
accordance with the terms of the Loan Agreement).

 

1.27                    Initial Participation Percentage.  “Initial
Participation Percentage” means, with respect to CWI, fifty-seven percent (57%),
and with respect to AM, forty-three percent (43%).

 

1.28                    Intangible Property.  “Intangible Property” means all
intangibles owned or used by the Company in the ownership and leasing of the
Hotel.

 

1.29                    IRR.  “IRR” means the percentage rate that when utilized
to calculate the present value of distributions made to a Member that causes the
present value of such distributions to equal the present value of the Member’s
Capital Contributions.  With respect to determining IRR, which shall be done
using the XIRR function in Microsoft Office Excel, the following rules will be
applied:

 

(a)                               The present value of a Member’s Capital
Contribution made on the effective date of such Capital Contribution is the
nominal amount of such capital;

 

(b)                              A Member will be deemed to have received a
specified IRR with respect to any Capital Contributions only when that Member
has received both a return of such Capital Contributions calculated from the
date made to the date repaid plus a return on such Capital Contributions as
determined pursuant to Sections 8.1 and 8.2, but distributions pursuant to
Sections 8.1(b)(i), 8.1(b)(ii) and 8.1(c)(i) shall not be included in
calculating IRR;

 

(c)                               For purposes of IRR calculations used herein,
the annual percentage rate shall mean a per annum rate using monthly compounding
(i.e., an annual stated IRR of, for example, eighteen percent (18%), shall mean
eighteen percent (18%) as an effective annual rate arrived at by monthly
compounding); and

 

(d)                              Solely for purposes of IRR calculations used
herein, all items of contributions or inflows and all items of distributions or
outflows used in such calculations shall be deemed to have been received or
distributed on the last day of the calendar month in which they occur.

 

1.30                    Lender.  “Lender” means PCCP I, LLC, a Delaware limited
liability company.

 

1.31                    Loan.  “Loan” means that certain leasehold mortgage loan
in the original principal amount of Thirty Five Million Dollars ($35,000,000)
made by Lender to the Company and TRS SUB and evidenced by that certain
Promissory Note dated as of the date hereof by the Company and TRS SUB for the
benefit of Lender and secured by (i) that certain Fee and Leasehold Deed to
Secure Debt and Security Agreement dated as of the date hereof between the
Company and TRS SUB, as grantors, and Lender, as grantee; and (ii) that certain
Assignment of Leases and Rents dated as of the date hereof by the Company and
TRS SUB, as assignors, to Lender, as assignee.

 

6

--------------------------------------------------------------------------------


 

1.32                    Loan Agreement.  “Loan Agreement” means that certain
Loan Agreement dated as of the date hereof between the Company and TRS SUB, as
borrowers, and Lender, as lender.

 

1.33                    Loan Documents.  “Loan Documents” means and refers to
the loan documents evidencing and relating to the Loan including, without
limitation, the “Loan Documents” as defined in the Loan Agreement.

 

1.34                    Loan Costs.  “Loan Costs” means debt service payments
and/or participation payments required pursuant to any financing or refinancing.

 

1.35                    Managing Member.  “Managing Member” means CWI or any
replacement or successor Managing Member appointed in accordance with
Section 9.1(a).

 

1.36                    Member.  “Member” means any Person admitted to the
Company as a member in accordance with this Agreement, or a Person who has been
admitted as a member pursuant to Applicable Law.  The Members of the Company and
their respective Participation Percentages shall be reflected on Exhibit “A”
attached hereto, as it may be amended from time to time.

 

1.37                    Member Nonrecourse Debt.  “Member Nonrecourse Debt” has
the meaning ascribed to the term “partner nonrecourse debt” in Regulations
Section 1.704-2(b)(4).

 

1.38                    Member Nonrecourse Debt Minimum Gain.  “Member
Nonrecourse Debt Minimum Gain” means an amount, with respect each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

 

1.39                    Member Nonrecourse Deductions.  “Member Nonrecourse
Deductions” means items of Company loss, deduction or Section 705(a)(2)(B) of
the Code expenditures that are attributable to Member Nonrecourse Debt or to
other liabilities of the Company owed to or guaranteed by a Member to the extent
that no other Member bears the economic risk of loss.

 

1.40                    Membership Interest.  “Membership Interest” means the
interest of a Member in the Company.

 

1.41                    Net Distributable Cash.  “Net Distributable Cash” shall
mean, for any Fiscal Year, or portion thereof, revenues of the Company derived
from the lease of the Property or any other source and received in cash during
such Fiscal Year, or portion thereof, and Company reserves set aside out of
revenues during prior periods that are no longer needed for the Company’s
business, including, without limitation, all Distributable Cash from Subsidiary
Operations, less the sum of (a) lease and administrative expenses of the Company
including, without limitation, Taxes, consultant fees and/or audit costs (but
excluding amounts paid from the Company’s reserves or funds provided by Capital
Contributions and paid during such Fiscal Year (or portion thereof) for such
costs and expenses); (b) debt service, partnership costs and/or operating
expenses of the Company (as set forth in the Initial LLC Budget or any
subsequent Annual LLC Budget), including the Asset Management Fee, all
outstanding Member Loans and/or Deficit Loans (if any); and (c) reasonable
reserves needed for the Company’s business for

 

7

--------------------------------------------------------------------------------


 

the remainder of such Fiscal Year and future periods based on the Initial LLC
Budget or any subsequent Annual LLC Budget or otherwise approved by the Members
(i.e., all Cash Reserves).

 

1.42                    Nonrecourse Deductions.  “Nonrecourse Deductions” means
the Company deductions that are characterized as “nonrecourse deductions”
pursuant to Regulations Section 1.704-2(b)(1).

 

1.43                    Nonrecourse Liability.  “Nonrecourse Liability” has the
meaning ascribed to such term pursuant to Regulations Section 1.704-2(b)(3).

 

1.44                    Participation Percentage.  “Participation Percentage” of
a Member shall mean that percentage set forth opposite such Member’s name on
Exhibit “A”, as it may be amended from time to time.

 

1.45                    Permit.  “Permit” means all licenses, permits, consents,
authorizations, approvals, certificates of occupancy, ratifications,
certifications, registrations, exemptions, variances, exceptions and similar
consents granted or issued by any Governmental Authority.

 

1.46                    Permitted Transferee.  “Permitted Transferee” means
(a) any Member; (b) any Affiliate of a Member; (c) a trust under which the
distribution of the Membership Interest may be made only to beneficiaries who
are Affiliates of such Member; provided, however, that any Permitted Transferee
shall be subject to the additional condition that such Person meets the
Qualified Transferee Requirements.

 

1.47                    Person.  “Person” means an individual, corporation,
firm, partnership, limited liability company, trust or any other form of
association or entity.

 

1.48                    Preservation Costs.  “Preservation Costs” means (a) all
taxes, assessments, water, sewer or other similar rents, utilities, insurance
premiums, Permit fees and charges, in each case which are regular, reoccurring
and not within the control of the Company or the Hotel; and (b) expenditures
necessary on an emergency basis to avoid material damage to the Hotel or injury
to persons or property, whether or not provided for or within the amounts
provided for in the Initial LLC Budget or any subsequent Annual LLC Budget for
the Fiscal Year in question, as may reasonably be required to avoid or mitigate
such damage or injury.

 

1.49                    Profits and Losses.  “Profits” and “Losses” means, for
each Fiscal Year of the Company (or other period for which Profit or Loss must
be computed), the Company’s taxable income or loss determined in accordance with
Section 703(a) of the Code (for this purpose, all items of income, gain, loss or
deduction required to be stated separately pursuant to Section 703(a)(1) of the
Code shall be included in taxable income or loss), with the following
adjustments:

 

(a)                               Any tax-exempt income of the Company, not
otherwise taken into account in computing taxable income or loss, shall be
included in computing Profits or Losses;

 

(b)                              Any expenditures of the Company described in
Section 705(a)(2)(B) of the Code (or treated as such pursuant to Regulation
Section 1.704-

 

8

--------------------------------------------------------------------------------


 

1(b)(2)(iv)(l)) and not otherwise taken into account in computing taxable income
or loss, shall be subtracted from Profits or Losses;

 

(c)                               In the event the Book Value of any Company
asset is adjusted pursuant to Section 1.8(b), Section 1.8(d) or Section 1.8(e),
the amount of such adjustment shall be treated as an item of gain (if the
adjustment increases the Book Value of the asset) or an item of loss (if the
adjustment decreases the Book Value of the asset) from the disposition of such
asset and shall be taken into account for purposes of computing Profits or
Losses;

 

(d)                              Gain or loss resulting from any disposition of
property with respect to which gain or loss is recognized for Federal income tax
purposes shall be computed by reference to the Book Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Book Value;

 

(e)                               In lieu of depreciation, amortization or other
cost recovery deductions taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Fiscal Year or
other period, computed in accordance with the definition of Depreciation herein;

 

(f)                                  To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to Section 734(b) of the Code is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining the Capital Account as a result of a distribution
other than in liquidation of a Membership Interest in the Company, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases such basis) from
the disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses; and

 

(g)                               Any items which are specially allocated
pursuant to Exhibit “B” shall not be taken into account in computing Profits or
Losses.

 

1.50                    Property.  “Property” means the Land, the Hotel, all
personal property owned by the Company and/or otherwise presently situated at
the Hotel (other than those owned by any tenant of the Hotel), the Intangible
Property, and all other assets of the Company.

 

1.51                    Qualified Transferee Requirements.  “Qualified
Transferee Requirements” means a Person who (i) has reasonably sufficient
financial resources and liquidity to fulfill the transferring Member’s
obligations under this Agreement; (ii) is not known in the community as being of
bad moral character and has not been convicted of a felony in any state or
Federal court; and (iii) is not an Affiliate of Persons who have been convicted
of a felony in any state or Federal court.

 

1.52                    Regulations.  “Regulations” means the Income Tax
Regulations promulgated under the Code, including Temporary and Proposed
Regulations, as such Regulations may be amended from time to time, including
corresponding provisions of succeeding Regulations.

 

1.53                    Sale Lockout Period.  “Sale Lockout Period” means the
period commencing on the Effective Date and expiring on October 1, 2015.

 

9

--------------------------------------------------------------------------------


 

1.54                    Specially Designated National or Blocked Person. 
“Specially Designated National or Blocked Person” means (a) a person or entity
designated by the US Department of Treasury’s Office of Foreign Assets Control
from time to time as “specially designated national or blocked person” or
similar status; (b) a person or entity described in Section 1 of the US
Executive Order 13224, issued September 23, 2001; or (iii) a person or entity
otherwise identified by governmental authorities as a person or entity which
either Party is prohibited from transacting business.  As of the Effective Date,
a list of such designations and the text of the Executive Order are published
at: www.ustreas.gov/office/enforecemtns/ofac.

 

1.55                    Subsidiary.  “Subsidiary” means any subsidiary of the
Company, including, without limitation, TRS SUB.

 

1.56                    Tax(es).  “Tax” or “Taxes” means any income, gross or
net receipts, property, sales, use, capital gain, transfer, excise, license,
production, franchise, employment, social security, occupation, payroll,
registration, occupancy, transient occupancy, governmental pension or insurance,
withholding, royalty, severance, stamp or documentary, value added, or other
tax, charge, assessment, duty, levy, compulsory loan, business or occupation
(including any interest, additions to tax, or civil or criminal penalties
thereon) of the United States or any state or local jurisdiction therein, or of
any other nation or any jurisdiction therein.

 

1.57                    Tax Returns.  “Tax Returns” means any report, form,
return, statement or other information (including any amendments) required to be
supplied to a Governmental Authority by a Person with respect to Taxes,
including information returns, any amendments thereof or schedule or attachment
thereto and any documents with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information.

 

1.58                    Total Value.  “Total Value” means, for purposes of
Section 10.3 and 10.4, a hypothetical amount representing the Offering Member’s
(or, with respect to Section 10.4, the Member(s) exercising its rights
thereunder) good faith estimate (at the time of delivering any Buy-Sell Notice)
of the total cash value of the Company, after liquidation of all assets and
(a) payment or reservation for payment of all standard and customary closing
costs and/or liabilities to third parties (including, without limitation, all
mortgage indebtedness or other indebtedness of the Company); and taking into
account; (b) accruals and reserves related to such indebtedness, a statement of
which shall be included in the written estimate; and (c) plus or minus, as the
case may be, net prorations for revenues, expenses and other items related to
the Company and the TRS SUB.

 

1.59                    Transfer.  “Transfer” means any encumbrance, gift,
assignment, pledge, hypothecation, sale or other transfer, by operation of law
or otherwise, of all or any direct or indirect interest in a Member and/or
Membership Interest in the Company; provided, however, any Transfer of all or
any direct or indirect interest in CW-OP by the respective direct and indirect
owners in CW-OP shall not be deemed a “Transfer” for purposes of this Agreement.

 

1.60                    TRS SUB.  “TRS SUB” means Atlanta Perimeter Hotel
Operator, Inc., a Delaware corporation.

 

10

--------------------------------------------------------------------------------


 

1.61                    Uniform System.  “Uniform System” means the Uniform
System of Accounts for the Lodging Industry that is published by the Hotel
Association of New York City, Inc. and approved by the American Hotel & Motel
Association, in effect at the time in question (currently, the 10th Revised
Edition, 2006).

 

1.62                    Working Capital Shortfall.  “Working Capital Shortfall”
means the amount of additional working capital required for the sole purpose of
funding operating expenses pursuant to, and to the extent of such amounts as set
forth in, any Approved Budget.

 

In addition, the following terms are defined in the Sections of this Agreement
that are referenced alongside the terms:

 

Term

 

Section Reference for Definition

 

 

 

Act

 

Recital A

Adjusted Dilution Multiplier

 

Section 6.3(b)

Agreement
AM Commitment Amount
AM Initial Contribution

 

Preamble
Section 6.1
Section 6.1

AM Mandatory Capital Contribution

 

Section 6.1

Applicable Adjustment Percentage

 

Section 6.3(b)

Applicable Price

 

Section 10.3(a)

Appraised Value

 

Section 10.4(d)(i)

Annual LLC Budget

 

Section 9.2(c)

Approved Contracts

 

Section 9.2(a)(v)

AREP

 

Section 10.4(a)

Asset Management Fee

 

Section 9.6

Audited Financial Request

 

Section 12.3(a)

Business

 

Section 4

Buy-Sell Notice

 

Section 10.3(a)

Capital Account

 

Section 7.1(a)

Cash Notice

 

Section 6.3(a)

Certificate

 

Recital A

Closing Date

 

Section 10.3(a)

Company

 

Recital A

Contributing Members

 

Section 6.3(b)

CWI

 

Preamble

CWI Initial Contribution

 

Section 6.1

CWI Law Firm

 

Section 18.3

CWI Preferred Return
Debt
Deficiency Amount

 

Section 8.1(b)(iii)
Section 9.15(g)
Section 6.3(b)

Deficit Loan

 

Section 6.3(c)

Deposit

 

Section 10.3(a)

Discussion Period

 

Section 9.11(b)(i)

Effective Date

 

Preamble

Exchange Act

 

Section 5.7

 

11

--------------------------------------------------------------------------------


 

GDR

 

Section 9.10

Guarantor
Impasse

 

Section 9.15(j)
Section 9.4(c)

Indemnitee

 

Section 9.13(c)

Indemnitor

 

Section 9.13(c)

Indemnity Obligations

 

Section 9.13(b)

Initial Capital Contributions

 

Section 6.1

Initial LLC Budget

 

Section 9.2(c)

Liquor Licenses

 

Section 9.10

LiquorCo

 

Section 9.10

Loan Cost Request

 

Section 6.3(b)

Major Decisions

 

Section 9.4(b)

Managing Parties

 

Section 9.13(a)

Mandatory Capital Contribution

 

Section 6.3(a)

Marcus Interest

 

Section 10.4(a)

Member

 

Preamble

Member Loan

 

Section 6.3(a)

Non-Contributing Member
Operating Lease

 

Section 6.3(b)
Recital D

Operator

 

Section 9.5

Owner
Pre-Closing Liabilities Cap
Project Management Agreement
Project Management Fee

 

Section 9.5
Section 9.13(b)
Section 9.7
Section 9.7

Purchase Agreement
Put Closing
Put Closing Date
Put Exercise Notice
Put Price
Put Price Dispute Notice
Put Right
REIT

 

Recital C
Section 10.4(b)
Section 10.4(b)
Section 10.4(a)
Section 10.4(a)
Section 10.4(a)
Section 10.4(a)
Section 5.5

Renovation

 

Section 9.7

Required Amount

 

Section 6.3(a)

Responding Member

 

Section 10.3(a)

Responding Member’s Purchase Price

 

Section 10.3(a)

Response Notice

 

Section 10.3(a)

Sale Member

 

Section 10.4

Securities Act

 

Section 5.7

SOX

 

Section 5.7

Special Allocations

 

Section 7.1(b)

Tax Matters Partner

 

Section 12.4



 

2.                                    FORMATION OF LIMITED LIABILITY COMPANY. 
The Company is formed as a limited liability company pursuant to the provisions
of the Act and upon the filing of the

 

12

--------------------------------------------------------------------------------


 

Certificate with the Secretary of State of the State of Delaware.  The rights
and liabilities of all Members shall be as provided under the Act, the
Certificate and this Agreement.

 

3.                                    NAME AND PLACE OF BUSINESS.

 

3.1                            Name.  The name of the Company shall be “CWI-AM
Atlanta Perimeter Hotel, LLC.”

 

3.2                            Principal Place of Business.  The principal
office of the Company shall be 272 E. Deerpath Road, Suite 320, Lake
Forest, Illinois 60045.  Managing Member may change the Company’s place of
business at any time.

 

3.3                            Members.  Unless and until substituted Members
are admitted pursuant to the terms of Article 10, CWI and AM shall be the only
Members of the Company until they cease to be Members in accordance with the
provisions of the Act, the Certificate, or this Agreement.  Except as otherwise
expressly provided herein, no Member may be removed as a Member of the Company
without such Member’s prior written approval.

 

4.                                    PURPOSE.  The purpose of the Company shall
be to (a) own one hundred percent (100%) of TRS SUB; (b) own, lease, finance,
and renovate the Property; and (c) engage in any and all general business
activities related or incidental to clause (a) and/or (b) to the extent
permitted under the Act (collectively, the “Business”).  The Company shall not
engage in any other business or activity without the unanimous consent of the
Members.

 

5.                                    TERM OF COMPANY; RECORDINGS; AGENT FOR
SERVICE OF PROCESS.

 

5.1                            Term.  The Company commenced as of the date that
the Certificate was filed with the Secretary of State of the State of Delaware
and shall continue until terminated as herein provided or by operation of law.

 

5.2                            Filings.  Managing Member shall execute, deliver
and file any amendments to and/or restatements of the Certificate as Managing
Member deems necessary and shall file any documents required for the Company to
qualify to do business in Georgia and in any other jurisdiction in which the
Company may wish to conduct business.  The existence of the Company as a
separate legal entity shall continue until cancellation of the Certificate. 
Managing Member shall cause appropriate fictitious business name and like
statements to be filed and published for the Company if and as required for the
proper conduct of the Business.

 

5.3                            Agent for Service of Process.  The name and
address of the agent for service of process of the Company designated on the
Certificate is Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19808.  The agent for service of process of the Company may
be changed from time to time by Managing Member, subject to Applicable Law.

 

5.4                            Considered a Partnership for Tax Purposes.  The
Members intend that, pursuant to the provisions of Subchapter K of Chapter 1 of
Subtitle A of the Code and/or any comparable provision of applicable state law,
beginning as of the Effective Date, the Company

 

13

--------------------------------------------------------------------------------


 

will be treated as a partnership for Federal, state and local income tax
purposes.  Each Member agrees not to make or attempt to make an election under
Section 761 of the Code or to be excluded from the application of Subchapter K
or from the application of any comparable provisions of applicable state law. 
The Company and the Members shall not elect classification of the Company for
Federal tax purposes as other than a partnership under Regulations
Section 301.7701-3 or for state and/or local tax purposes under such comparable
provisions of applicable state or local law.

 

5.5                            Protection of REIT Status.  The Members
acknowledge that CWI is an Affiliate of Carey Watermark, which is a real estate
investment trust (“REIT”), and the Managing Member agrees to manage the Company
(and any other entity in which the Company owns an interest) in a manner
(i) that enables Carey Watermark to qualify as a REIT within the meaning of
Section 856 of the Code; and (ii) that recognizes the income, asset and
operating requirements of the Code that are applicable to a REIT under Sections
856 through 860 of the Code to the extent possible.  In connection therewith,
the Members acknowledge and agree to cooperate with Managing Member’s
obligations hereunder and not take any action in contravention hereof. 
Therefore, the Company shall conduct its operations in accordance with the
following limitations:

 

(a)                               The Business and affairs of the Company will
be managed in a manner that does not cause Carey Watermark to be disqualified as
a REIT under the Code or incur any amount of tax pursuant to Section 856, 857 or
4981 of the Code;

 

(b)                              The Company and its Subsidiaries shall not
render any services to any lessee or sublessee or any customer thereof, either
directly or through an “independent contractor” within the meaning of
Section 856(d)(3) of the Code, if the rendering of such services would cause all
or any part of the rents received by the Company or its Subsidiaries to fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code;

 

(c)                               The Company and its Subsidiaries shall not
directly or indirectly own (taking into account the attribution rules referred
to in Section 856(d)(5) of the Code), in the aggregate ten percent (10%) or more
of the total number of shares of all classes of stock, ten percent (10%) or more
of the voting power of all classes of voting stock or ten percent (10%) or more
of the assets or net profits of any lessee or sublessee of all or any part of
any of the Property or other Company property, other than a lessee Subsidiary
that makes an election by filing IRS Form 8875 to be treated as a “taxable REIT
subsidiary” under Section 856(l)(1) of the Code;

 

(d)                              No lease or sublease of any space at the Hotel
or any other Company or Subsidiary property shall provide for any rent based in
whole or in part on the “income or profits” derived by any lessee or sublessee
from such property within the meaning of Section 856(d)(2)(A) of the Code;

 

(e)                               The Company and its Subsidiaries shall not own
more than ten percent (10%) of the total voting power or more than ten percent
(10%) of the total value of the outstanding securities of any one issuer (as
determined for purposes of Section 856(c)(4)(B) of the Code) other than
securities of a subsidiary, including, without limitation, the TRS SUB that

 

14

--------------------------------------------------------------------------------


 

makes an election by filing IRS Form 8875 to be treated as a “taxable REIT
subsidiary” under Section 856(l)(1) of the Code;

 

(f)                                  The TRS SUB or any other Subsidiary that is
treated as a corporation under the Code (other than a “real estate investment
trust”) shall make an election by filing IRS Form 8875 to be treated as a
“taxable REIT subsidiary” under Section 856(l)(1) of the Code;

 

(g)                               The TRS SUB or any other Subsidiary that has
made an election to be treated as a “taxable REIT subsidiary” under the Code
shall not directly or indirectly operate a “lodging facility” or a “health care
facility” as such terms are defined in Section 856 of the Code but rather shall
use, to operate any “lodging facility,” an “eligible independent contractor”
within the meaning of Section 856(d)(9)(A) of the Code (e.g., without
limitation, such contractor must be actively engaged in the trade or business of
operating “qualified lodging facilities” for Persons other than those that are
related to the TRS SUB, the Company or Carey Watermark), provided that, in the
case of any “lodging facility,” no gambling activities are conducted on the
premises and no gambling revenues are generated by the facility;

 

(h)                               Neither the Company, its Subsidiaries, nor any
Member shall take any action (or fail to take any action permitted under this
Agreement) that would otherwise cause the Company’s gross income to consist of
more than one percent (1%) of income not described in Section 856(c)(2) of the
Code or more than ten percent (10%) of income not described in
Section 856(c)(3) of the Code, or cause any significant part of the Company
assets to consist of assets other than “real estate assets” within the meaning
of Section 856(c)(5)(B) of the Code;

 

(i)                                   The Company shall distribute to the
Members during each calendar year an amount of cash mutually agreed upon by the
Members, but in no event in an amount less than that which is necessary to
comply with REIT requirements, to be made to the Members with respect to such
Fiscal Year at the times required to prevent the imposition of an excise tax
under Section 4981 of the Code; provided, however, that if each such Member’s
distributable share of any Net Distributable Cash and/or Capital Transaction
Proceeds and its distributable share of any funds maintained in the Company
reserves are insufficient to meet the aforesaid distribution requirement with
respect to such Member, then the Company shall have satisfied the foregoing
distribution requirement with respect to such Member upon distributing to it
such Member’s distributable share of Net Distributable Cash and/or Capital
Transaction Proceeds and funds maintained in the Company reserves.  In no event
shall the Company be required to borrow funds, nor shall any Member be required
to contribute funds to the Company, in order to permit the Company to satisfy
the foregoing distribution requirement.  The foregoing provisions of this
subsection shall not, however, adversely affect the Net Distributable Cash
and/or Capital Transaction Proceeds; or

 

(j)                                  The Company and its Subsidiaries shall not
engage in any “prohibited transactions” within the meaning of
Section 857(b)(6)(B)(iii) of the Code.

 

The Members acknowledge that the foregoing are the current guidelines applicable
to the qualification of real estate investment trusts.  If any of the
requirements to qualify for “real estate investment trust” status are changed,
then upon CWI’s delivery of written notice to AM (or

 

15

--------------------------------------------------------------------------------


 

Managing Member, if CWI ceases to be Managing Member) describing such changes,
such changes shall be deemed incorporated herein, and this Section 5.5 shall be
deemed amended as necessary to incorporate such changed real estate investment
trust requirements.

 

5.6                            Dispute Resolution Regarding REIT Compliance. 
Notwithstanding anything to the contrary set forth in Sections 9.4, 9.11 or
elsewhere in this Agreement, any dispute over whether an activity of the Company
or the TRS SUB is in violation of Section 5.5 shall be determined in the sole
and absolute discretion of CWI, provided that any additional out-of-pocket
expenses to the Company resulting therefrom will be borne by CWI.

 

5.7                            Sarbanes-Oxley Compliance.  The Company and the
TRS SUB shall take all actions necessary to comply with the requirements of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”), and the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder (“SOX”).  Managing Member, Co-Managing Member and any
principal executive officer of the Company and the principal financial officer
of the Company shall make all certifications required by Rule 13a-14 or 15d-14
under the Exchange Act and Sections 302 and 906 of SOX as applicable.  For
purposes of this Agreement, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in SOX.  The
Company does not have outstanding, or has not arranged any outstanding,
“extensions of credit” to directors or executive officers within the meaning of
Section 402 of SOX.  Neither the Company nor any of the TRS SUB has outstanding,
or has arranged any outstanding, “extensions of credit” to directors or
executive officers within the meaning of Section 402 of SOX.  The costs and
expenses of any actions taken pursuant to this Section 5.7 shall be borne by the
Company or the TRS SUB, as applicable, so long as such actions are taken for the
benefit of the Company or such TRS SUB and not for the Members or their
Affiliates (which costs and/or expenses shall be the sole obligation of such
Member or its Affiliate).

 

6.                                    CONTRIBUTIONS AND LOANS.

 

6.1                            Initial Contributions.  Pursuant to the terms and
conditions of this Agreement, (a) CWI has made a Capital Contribution in the
amount of Twelve Million Three Hundred Fifty-Five Thousand Seven Hundred
Twenty-Seven Dollars ($12,355,727) (the “CWI Initial Contribution”) in exchange
for an interest in the profits and losses of the Company as described herein;
and (b) AM has made a Capital Contribution in the amount of Two Million
Twenty-Three Thousand Ninety-Two Dollars ($2,023,092) (the “AM Initial
Contribution” and together with the CWI Initial Contribution, the “Initial
Capital Contributions”) in exchange for an interest in the profits and losses of
the Company as described herein.  Notwithstanding the foregoing, in addition to
the AM Initial Capital Contributions of the Members, AM has unconditionally and
irrevocably committed to contribute an additional Seven Million Two Hundred
Ninety-Seven Thousand Eight Hundred Ninety-Five Dollars ($7,297,895) (the “AM
Commitment Amount”) as an Additional Capital Contribution (the “AM Mandatory
Capital Contribution”) to be funded as and when due and owing pursuant to an
approved renovation budget, as may be amended from time to time.  None of the
Initial Capital Contributions will be distributed to any Member, in such
Member’s capacity as a Member.  Each Member’s initial Capital Account balance
shall be reflected on Exhibit “A.”  All or a portion of the AM

 

16

--------------------------------------------------------------------------------


 

Commitment Amount, as applicable, shall be due and owing from time to time
within five (5) Business Days after delivery by Managing Manager to AM of a
written request therefor as and when such amount(s) are then required to be
applied to fund the Renovation, together with a brief description of the costs
to which such amounts are anticipated to be applied and the parties to whom such
amounts are to be paid (the “AM Contribution Request”).  In the event that AM
fails to make such AM Mandatory Capital Contribution(s) within such five
(5) Business Days after receipt of the respective AM Contribution Request, AM
shall be obligated to pay to the Company liquidated damages equal to One
Thousand Dollars ($1,000) per day for the first ten (10) days after the date
due, and Five Thousand Dollars ($5,000) per day thereafter until the required
portion(s) of the AM Mandatory Capital Contribution is paid in full.  In
connection with AM’s obligation to make the AM Mandatory Capital Contributions,
Arden Real Estate Partners I, L.P., a Delaware limited partnership, and Marcus
Hotels, Inc., a Delaware corporation, each an affiliate of AM, shall execute and
deliver to the Company and CWI a payment guaranty, jointly and severally
guaranteeing payment of the AM Mandatory Capital Contributions up to the AM
Commitment Amount.

 

6.2                            Use of Funds.  The Initial Capital Contributions
shall be used by the Company in strict accordance with the statement of sources
and uses attached hereto as Schedule 1.

 

6.3                            Additional Contributions or Loans.

 

(a)                               Except for the Initial Capital Contributions
and the AM Commitment Amount as set forth in Section 6.1 and as otherwise
required pursuant to this Section 6.3, the Members shall not be required to make
any additional Capital Contributions or loans to the Company in addition to the
Initial Capital Contributions.  If Managing Member reasonably determines that
the Members shall make additional Capital Contributions or loans to the Company
to fund a Working Capital Shortfall or a Preservation Cost of the Company or the
TRS SUB (each, in the case of Working Capital Shortfalls, a “Mandatory Capital
Contribution” and in the case of Preservation Cost, a “Member Loan”), then such
Mandatory Capital Contribution or Member Loan shall be contributed or made, as
applicable, by the Members in accordance with their respective Initial
Participation Percentage.  Managing Member shall deliver a notice (a “Cash
Notice”) to each Member setting forth the amount of cash required from such
Member (a “Required Amount”).  Within the twenty (20) day period following the
date of receipt by a Member of a Cash Notice, the Member shall contribute to the
Company its Required Amount.

 

(b)                              If a Member (the “Non-Contributing Member”)
shall fail to advance all or any part of its Required Amount within twenty
(20) days after the date a Cash Notice is given pursuant to Section 6.3(a), the
other Member which has funded its respective Required Amount (the “Contributing
Member”) may elect (in its sole and absolute discretion), within ten (10) days
after the Non-Contributing Member’s failure to fund, to advance directly to the
Company the Required Amount not advanced by the Non-Contributing Member (the
“Deficiency Amount”); provided that, if the Non-Contributing Member fails to
fund (i) a Mandatory Capital Contribution for Working Capital Shortfalls, a
Contributing Member may fund the Deficiency Amount as a loan to the
Non-Contributing Member (which shall be treated as an additional Capital
Contribution by the Non-Contributing Member of the Deficiency

 

17

--------------------------------------------------------------------------------


 

Amount) (a “Deficit Loan”); or (ii) a Member Loan for Preservation Costs a
Contributing Member may advance a Capital Contribution to the Company equal to
the Deficiency Amount whereupon the Participation Percentage of the Members
shall be recalculated to (A) increase the Contributing Member(s)’ collective
Participation Percentage by the Applicable Adjustment Percentage (as defined
below) and increasing their aggregate Capital Accounts by the product of the
Deficiency Amount and the Dilution Multiplier (as defined below), with such
increases in Participation Percentage and Capital Accounts to be allocated to
the Contributing Members(s) pro rata based on the portion of the Deficiency
Amount owed to each Contributing Member, and (B) reduce the Non-Contributing
Member’s Participation Percentage by the Applicable Adjustment Percentage and
decrease its Capital Account by the product of the Deficiency Amount and the
Dilution Multiplier.  The “Applicable Adjustment Percentage” shall mean the
fraction, expressed as a percentage, in which the numerator is an amount equal
to the Dilution Multiplier (or, in the case of Section 6.3(f), the Adjusted
Dilution Multiplier) times the Deficiency Amount, and the denominator is the sum
of the Member’s total Capital Contribution (taking into account the additional
Capital Contributions funded by the Contribution Member(s)).  The “Dilution
Multiplier” shall mean 1.5.  Any reduction in the Non-Contributing Member’s
Participation Percentage and increase in the Contributing
Member(s) Participation Percentage in accordance with this Section 6.3(b) shall
not affect the Members’ Initial Participation Percentages, and the
Non-Contributing Member and the Contributing Member(s) shall remain obligated to
make any additional Capital Contributions in accordance with their respective
Initial Participation Percentages.

 

(c)                               Each Deficit Loan shall bear interest at the
annual rate equal to the lesser of (i) eighteen percent (18%), compounded
monthly, or (ii) the highest interest rate permitted by applicable law, and
shall be repaid within ten (10) days following demand by the Contributing
Members upon the Non-Contributing Member, or until demand is made, by payment
directly by the Company to the Contributing Members of any distributions
otherwise due the Non-Contributing Member pursuant to the other Sections of this
Agreement; provided, however, that for Capital Account maintenance purposes,
such amount shall be deemed distributed to the Non-Contributing Member (with a
corresponding reduction to its Capital Account) followed by the repayment by the
Non-Contributing Member to the Contributing Member.  Any payments on a Deficit
Loan shall be credited first to any interest then due on the loan with the
balance of such distributions to be credited against the outstanding principal
balance of such loan.  Any Deficit Loan will be recourse to the Non-Contributing
Member’s right to distributions pursuant to this Agreement and must be repaid
directly by the Company on behalf of the Non-Contributing Member as set forth in
this Section 6.3.  For avoidance of doubt, no Deficit Loan shall be considered a
Capital Contribution by the Contributing Member for purposes of this Agreement
or increase such Contributing Member’s Capital Account.

 

(d)                              Notwithstanding any of the foregoing, the
Members agree that in the event that CWI makes a Member Loan and/or Deficit
Loan, the Member Loan and/or Deficit Loan, as applicable, may be structured in a
manner that causes the REIT to comply with the requirements of Section 5.5.

 

(e)                               Each Member Loan shall bear interest at the
annual rate equal to the lesser of (i) fifteen percent (15.0%), compounded
monthly, or (ii) the highest interest rate

 

18

--------------------------------------------------------------------------------


 

permitted by applicable law.  Member Loans, and all interest thereon, will be
repaid in full prior to any distribution pursuant to Sections 8.1 and 8.2

 

(f)                                  Notwithstanding anything to the contrary
set forth in this Section 6.3, if Managing Member reasonably determines that the
Members shall make additional Capital Contributions to the Company to fund Loan
Costs, then Managing Member shall deliver a notice (a “Loan Cost Request”) to
each Member setting forth the amount of cash required from each Member as
necessary to pay the Loan Costs in question; provided, however, such additional
Capital Contributions shall not be Mandatory Capital Contribution.  In the event
that a Member elects not to contribute to the Company the amounts set forth in
the applicable Loan Cost Request, the other Member (which has funded its
respective Loan Cost Request) shall have the option (in its sole and absolute
discretion), as its sole remedy, to advance a Capital Contribution to the
Company equal to the Non-Contributing Member’s applicable portion of the Loan
Costs not funded (as set forth in the respective Loan Cost Request) whereupon
the Participation Percentage of the Members shall be recalculated to
(A) increase the Contributing Member(s)’ collective Participation Percentage by
the Applicable Adjustment Percentage and increasing their aggregate Capital
Accounts by the product of the Loan Costs funded by the Contributing Member and
the Adjusted Dilution Multiplier (as defined below), with such increases in
Participation Percentage and Capital Accounts to be allocated to the
Contributing Members(s) pro rata based on the portion of the Loan Costs owed to
each Contributing Member, and (B) reduce the Non-Contributing Member’s
Participation Percentage by the Applicable Adjustment Percentage and decrease
its Capital Account by the product of the Loan Costs funded by the Contributing
Member and the Adjusted Dilution Multiplier.  The “Adjusted Dilution Multiplier”
shall mean 1.25.  Any reduction in the Non-Contributing Member’s Participation
Percentage and increase in the Contributing Member(s) Participation Percentage
in accordance with this Section 6.3(f) shall not affect the Members’ Initial
Participation Percentages, and the Non-Contributing Member and the Contributing
Member(s) shall remain obligated to make any additional Capital Contributions in
accordance with their respective Initial Participation Percentages.

 

6.4                            Interest on Contributions.  No interest shall be
paid by the Company on any Capital Contribution made by any Member to the
Company.

 

6.5                            Return of Contributions.  Except as otherwise
provided in this Agreement, no Member shall have the right to withdraw or reduce
such Member’s Capital Contribution or to receive any distributions, except as a
result of dissolution.  No Member shall have the right to demand or receive
property other than cash in return for such Member’s Capital Contributions.

 

7.                                    CAPITAL ACCOUNTS; ALLOCATION OF PROFITS
AND LOSSES.

 

7.1                            Capital Accounts.

 

(a)                               The Company shall maintain a separate capital
account (“Capital Account”) for each Member.

 

(b)                              The Capital Account of each Member shall be
maintained in accordance with Sections 1.704-1(b) and 1.704-2 of the Regulations
and shall be interpreted and

 

19

--------------------------------------------------------------------------------


 

applied in a manner consistent with such Regulations and the special allocations
set forth in Sections (a) through (i) of Exhibit “B” attached hereto shall apply
(the “Special Allocations”).

 

(c)                               Each Member’s Capital Account shall be
adjusted in accordance with the following provisions:

 

(i)                         To each Member’s Capital Account there shall be
credited (A) the amount of any cash Capital Contributions made, and the Book
Value of any property contributed (net of liabilities secured by such property),
by such Member to the Company, and (B) such Member’s allocable share of Profits
and other items of income and gain allocated to such Member; and

 

(ii)                      To each Member’s Capital Account there shall be
debited (A) the amount of cash and the Book Value of any Company property
distributed to such Member pursuant to any provision of this Agreement (net of
any liabilities secured by such property), and (B) such Member’s allocable share
of Losses and other items of income and gain allocated to such Member.

 

(d)                              In the event of a Transfer of a Member’s
Membership Interest, or any portion thereof, in accordance with the terms of
this Agreement, whether or not the purchaser, assignee or successor-in-interest
is then a Member, the Person so acquiring such Member’s Membership Interest, or
any portion thereof, shall acquire the Capital Account, or any portion thereof,
of the Member formerly owning such Membership Interest, adjusted for
distributions of Net Distributable Cash and/or Capital Transaction Proceeds made
pursuant to Section 8 and allocations of Profits and Losses made pursuant to
Section 7.2.

 

7.2                            Allocation of Profits and Losses.  After giving
effect to the Special Allocations set forth in Exhibit “B” attached hereto,
Managing Member shall cause the Company to allocate Profits and Losses in
respect of each Fiscal Year of the Company (and, in each case, each item of
income, gain, loss, deduction and tax preference, required to be taken into
account by the Members separately under Section 702(a) of the Code, which are
included in the computation of such Profits and Losses for such year) to the
Members in a manner such that the Capital Account of each Member is, as nearly
as possible, equal (proportionately) to the excess of:

 

(a)                               the distributions that would be made to that
Member pursuant to Section 11.2(a)(iii) if:

 

(i)                         the Company were dissolved, its affairs wound up and
its assets sold for an amount of cash equal to their Book Values;

 

(ii)                      all liabilities of the Company were satisfied (limited
with respect to each non-recourse liability to the Book Value of the assets
securing such liability); and

 

(iii)                   the assets of the Company were distributed to the
Members in accordance with Section 11.2(a)(iii) immediately after making such
allocation; over

 

20

--------------------------------------------------------------------------------


 

(b)                              the sum of (i) the Member’s respective share of
Company Minimum Gain and Member Nonrecourse Debt Minimum Gain; and (ii) the
amount, if any, that such Member is obligated (or deemed obligated) to
contribute, in its capacity as a Member, to the Company, computed immediately
prior to the hypothetical sale of assets described in Section 7.2(a).

 

7.3                            Other Allocation Rules.

 

(a)                               For purposes of determining Profits, Losses or
any other items allocable to any period, Profits, Losses and other items shall
be determined on a daily, monthly or other basis, as determined by Managing
Member, using any permissible method under Section 706 of the Code and the
Regulations thereunder.

 

(b)                              Credits, or income resulting from the recapture
of credits, shall be allocated among the Members in accordance with the Code,
Regulations and Applicable Law.

 

(c)                               Whenever items of income or loss of the
Company allocable hereunder consist of items of different character for tax
purposes (i.e., ordinary income, long-term capital gain, depreciation recapture,
interest expense, etc.) the items of income or loss of the Company allocable to
each Member shall include, to the extent possible, its pro rata share of each
such item; provided, however, in making allocations of depreciation recapture
under Section 1245 or Section 1250 of the Code, or unrecaptured Section 1250
gain under Section 1(h) of the Code, principles consistent with those of
Regulations Section 1.1245-1(e) shall be followed such that amounts treated as
ordinary income shall be allocated first to the Member that was allocated the
related ordinary deduction.

 

(d)                              The Members are aware of the income tax
consequences of the allocations made by this Article 7 and Exhibit “B” attached
hereto and hereby agree to be bound by the provisions of this Article 7 and
Exhibit “B” attached hereto in reporting their shares of Company income and loss
for income tax purposes.

 

(e)                               If the Book Value of any Company asset is
adjusted as provided in the definition thereof, subsequent allocations of
income, gain, loss and deduction with respect to such asset shall, solely for
Federal income tax purposes and pursuant to Regulations Section 1.704-1(b), take
account of any variation between the adjusted basis of such asset for Federal
income tax purposes and its Book Value in the same manner as under
Section 704(c) of the Code and the Regulations thereunder.

 

7.4                            Tax Allocations.

 

(a)                               Except as provided in Section 7.4(b), items of
Company income, gain, loss, deduction and credit shall be allocated, for
Federal, state and local income tax purposes, among the Members in accordance
with the allocation of such income, gain, losses, deductions and credits among
the Members under Section 7.2.

 

(b)                              In accordance with Section 704(c) of the Code
and the Regulations thereunder, income, gain, loss and deduction with respect to
any property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to

 

21

--------------------------------------------------------------------------------


 

take account of any variation between the adjusted basis of such property to the
Company for Federal income tax purposes and its initial Book Value in accordance
with such method as selected by the Members.  In accordance with
Section 704(c) of the Code and the Regulations thereunder, income, gain, loss
and deduction with respect to any property contributed to the capital of the
Company shall, solely for tax purposes, be allocated among the Members so as to
take account of any variation between the adjusted basis of such property to the
Company for Federal income tax purposes and its initial Book Value in accordance
with such method as selected by the Managing Member.  To achieve the foregoing
intent the Company shall use the remedial method under Section 704(c) of the
Code and the Regulations promulgated thereunder.

 

8.                                    DISTRIBUTIONS.

 

8.1                            Distribution of Distributable Cash (Other than
From Capital Transactions).

 

(a)                               The Company shall distribute all available Net
Distributable Cash in accordance with this Section 8.1.  Unless otherwise
authorized by the Members, all Net Distributable Cash shall be distributed from
the TRS SUB directly to the Company and shall be deemed part of the Company’s
Net Distributable Cash.  The Company shall cause, on a regular, reoccurring
basis (but in no event less often than quarterly within the quarter), the TRS
SUB to distribute all of its Net Distributable Cash to the Company so it in turn
can be distributed by the Company to the Members in accordance with this
Agreement.

 

(b)                              Commencing on the Effective Date through and
including December 31, 2014, subject to Section 6.3(c) and Section 8.3, Net
Distributable Cash of the Company shall be distributed from time to time, but no
less frequently than quarterly to the Members as follows:

 

(i)                         First, effective only upon commencement of Fiscal
Year 2013, one hundred percent (100%) to CWI, until CWI has received cumulative
distributions pursuant to this Section 8.1(b)(i) as to have earned cumulative
annual distributions of Fifty Thousand Dollars ($50,000);

 

(ii)                      Second, effective only upon commencement of Fiscal
Year 2013 (and then only for Fiscal Year 2013), one hundred percent (100%) to
CWI, until CWI has received cumulative distributions pursuant to this
Section 8.1(b)(ii) as to have earned cumulative annual distributions of
($75,000) during Fiscal Year 2013;

 

(iii)                   Third, one hundred percent (100%) to CWI, until CWI has
received cumulative distributions pursuant to this Section 8.1(b)(iii) as to
have earned a cumulative (compounded annually) annual return of eight and
one-half percent (8.5%) on the aggregate amount of Capital Contributions
actually made by CWI as of the date such distribution is made (the “CWI
Preferred Return”);

 

(iv)                  Fourth, one hundred percent (100%) to AM, until AM has
received cumulative distributions pursuant to this Section 8.1(b)(iv) as to have
earned a cumulative annual return of eight and one-half percent (8.5%) on the
aggregate amount of Capital Contributions actually made by AM as of the date
such distribution is made; and

 

22

--------------------------------------------------------------------------------


 

(v)                     Thereafter, to the Members pro rata in proportion to
their respective aggregate amount of Capital Contributions actually made as of
the date such distribution is made.

 

For example purposes only, a sample calculation of the distributions of Net
Distributable Cash under this Section 8.1(b) is attached hereto as Exhibit “C.”

 

(c)                               Commencing on January 1, 2015 and thereafter
for the term of the Agreement, subject to Section 6.3(c) and Section 8.2, Net
Distributable Cash of the Company shall be distributed from time to time, but no
less frequently than quarterly to the Members as follows:

 

(i)                         First, one hundred percent (100%) to CWI, until CWI
has received cumulative distributions pursuant to this Section 8.1(c)(i) as to
have earned cumulative annual distributions equal to one-half percent (0.5%) of
Total Revenues (as defined in the Hotel Management Agreement) during the then
applicable Fiscal Year;

 

(ii)                      Second, to the Members pro rata in accordance with
their respective Capital Contributions actually made as of the date thereof
until CWI and AM have each received cumulative distributions pursuant to this
Section 8.1(c)(ii) as to have each earned a non-cumulative annual return of nine
percent (9%) on the respective Member’s aggregate amount of Capital
Contributions actually made as of the date such distribution is made;

 

(iii)                   Third, to the Members pro rata in accordance with their
respective Capital Contributions actually made as of the date thereof until CWI
has received cumulative distributions pursuant to Section 8.1(b)(iii) and this
Section 8.1(c)(iii) as to have earned the CWI Preferred Return during the period
from the Effective Date through and including December 31, 2014 on the aggregate
amount of Capital Contributions actually made by CWI during the applicable
Fiscal Years commencing on the Effective Date through and including December 31,
2014, respectively;

 

(iv)                  Fourth, one hundred percent (100%) to AM until AM has
received cumulative distributions pursuant to Section 8.1(b)(iv),
Section 8.1(c)(iii) and this Section 8.1(c)(iv) as to have earned a cumulative
annual return during the period from the Effective Date through and including
December 31, 2014 equal to eight-and-a-half percent (8.5%) on the aggregate
amount of Capital Contributions actually made by AM during the applicable Fiscal
Years commencing on the Effective Date through and including December 31, 2014,
respectively; and

 

(v)                     Thereafter, to the Members pro rata in proportion to
their respective aggregate amount of Capital Contributions actually made as of
the date such distribution is made.

 

For example purposes only, a sample calculation of the distributions of Net
Distributable Cash under this Section 8.1(c) is attached hereto as Exhibit “C.”

 

(d)                              The Members intend that the Initial LLC Budget
and any subsequent Annual LLC Budget shall include, as an expense item, such
reasonable and

 

23

--------------------------------------------------------------------------------


 

customary Company or TRS SUB reserves to be mutually agreed upon by the Members
from time to time, and the Members agree that distributions to the Members
according to this Agreement will not be made if such distributions have the
effect of impairing such Company and/or TRS SUB reserves.  The amount of the
reserves for each Fiscal Year shall be determined by Managing Member at the time
that it presents any draft budget each year to Co-Managing Member, but the
approval of such reserves shall be a Major Decision.

 

(e)                               Notwithstanding any other provision to the
contrary, upon the approval of the Members, the Company may withhold from any
amount otherwise distributable to the Members any taxes payable by the Company
with respect to amounts allocable or distributable to any Member.  Any amounts
so withheld shall be paid by the Company to the appropriate taxing authority and
shall be treated as amounts distributed to the Member.

 

8.2                            Distributions of Cash from Capital Transactions. 
Subject to Section 6.3(c) and Section 8.3, Capital Transaction Proceeds shall be
distributed following a Capital Transaction, as follows:

 

(a)                               First, to the Members pro rata in proportion
to their respective aggregate Capital Contributions as of the date of such
dissolution until CWI and AM have each received cumulative distributions
pursuant to Sections 8.1(b), 8.1(c) (in each case, expressly excluding
distributions under Sections 8.1(b)(i), 8.1(b)(ii) and/or 8.1(c)(i)) and this
Section 8.2(a) as to have each earned an eighteen percent (18%) IRR; and

 

(b)                              Thereafter, seventy-five percent (75%) to the
Members pro rata in proportion to the respective Member’s aggregate amount of
Capital Contributions actually made as of the date such distribution is made,
and twenty-five percent (25%) to AM.

 

8.3                            To Whom Distributions Are Made.  Unless named in
this Agreement or unless admitted as a Member as provided in this Agreement, no
Person shall be considered a Member in the Company.  Any distribution by the
Company to the Person shown on the Company records as a Member, or to such
Member’s legal representatives, or to a named assignee of the right to receive
distributions, shall acquit the Company and the Members of all liability to any
other Person who may be interested in such distribution by reason of an
assignment by a Member or for any other reason.  Notwithstanding any provision
to the contrary contained in this Agreement, the Company shall not make a
distribution to a Member on account of its interest in the Company if such
distribution would violate the Act or any other applicable law.

 

9.                                    MANAGEMENT.

 

9.1                            Managing Member.

 

(a)                               Managing Member shall, subject to the
limitations set forth in Sections 9.3 and 9.4, be empowered to set policy for
and to make all decisions in respect of the Company and to make all decisions
regarding those matters, and to perform any and all other acts or activities
incident thereto.  CWI shall serve as Managing Member until its removal which
shall only be permitted upon the earlier of (i) the resignation or voluntary
disassociation of Managing Member from the Company; (ii) the judgment or final
adjudication (in a procedure

 

24

--------------------------------------------------------------------------------


 

described in this Section 9.1) of Managing Member as having committed fraud,
theft or misappropriation of funds in the performance of (or failure to perform)
the obligations of Managing Member under this Agreement which has a material
adverse effect on the Company; or (iii) the filing by Managing Member of a
voluntary petition in Bankruptcy or the failure by Managing Member to cause an
involuntary filing of Bankruptcy against Managing Member to be dismissed within
one hundred twenty (120) days after the filing thereof; or (iv) the gift,
assignment, hypothecation, sale or other transfer of one hundred percent (100%)
of CWI’s direct Membership Interests in the Company or the closing of any
purchase of one hundred percent (100%) of CWI’s Membership Interest by AM
pursuant to and in accordance with Section 10.3.  Managing Member’s service may
not be terminated in any other way.  Notwithstanding anything to the contrary
set forth in this Agreement, except in the event of fraud, theft or
misappropriation of funds by Managing Member, the removal of Managing Member
shall be the Members’ sole and exclusive remedy and all other rights and
remedies are hereby and irrevocably waived by the Members.

 

(b)                              If a Member believes that Managing Member has
committed fraud, theft or misappropriation of funds in the performance of (or
failure to perform) the obligations of Managing Member under this Agreement,
such Member may deliver written notice to Managing Member setting forth in
reasonable detail the basis for that determination and, if Managing Member does
not resign, submit the same to arbitration pursuant to Section 9.11.  Upon a
final decision or judgment of the arbitrator(s) that Managing Member committed
fraud, theft or misappropriation of funds in the performance of (or failure to
perform) the obligations of Managing Member under this Agreement (but expressly
excluding the acts of a rogue employee of Managing Member who was not acting at
the express direction of Managing Member), Managing Member shall be removed as
Managing Member.  During the period from the delivery of written notice to
Managing Member that Managing Member has committed fraud, gross negligence,
willful misconduct, theft or misappropriation of funds, until the final
determination of the arbitrator, the authority of Managing Member shall be
suspended, and the unanimous approval of the Members shall be required for any
payments or other actions to be taken by Managing Member hereunder.

 

9.2                            Duties and Responsibilities of Managing Member.

 

(a)                               Except as set forth in Sections 9.3 and 9.4,
or as otherwise delegated to Co-Managing Member pursuant to the terms of this
Agreement, Managing Member shall be responsible for, and is hereby authorized to
use its good faith efforts to perform the following acts to the extent necessary
to carry out the business affairs of the Company under this Agreement:

 

(i)                         Protect and preserve the titles and interests of the
Company with respect to any assets owned directly or indirectly by the Company
including, without limitation, the Hotel;

 

(ii)                      Pay all property taxes and assessments, ground rents,
rents and other impositions applicable to the Hotel and/or such other assets
owned by the Company;

 

25

--------------------------------------------------------------------------------


 

(iii)                   Execute and/or modify on behalf of the Company, such
Approved Contracts and other documents relating to the ownership of the Hotel;

 

(iv)                  Make payments approved under any Approved Budget, the
Initial LLC Budget or any subsequent Annual LLC Budget.  Each bank or other
institution with which any account of the Company is maintained shall
specifically recognize the right of Managing Member to add or delete the
signature rights of any of the Members;

 

(v)                     Supervise the performance of and under any agreements or
contracts approved as part of the Approved Budget, Initial LLC Budget and each
subsequent Annual LLC Budget (the “Approved Contracts”); provided, however, if
CWI is removed as Managing Member pursuant to the provisions hereof, then a
successor Managing Member shall take no action and shall have no rights to act
on behalf of “Operator” under the Hotel Management Agreement, if and as such
rights are expressly reserved by CWI pursuant to Section 9.5;

 

(vi)                  Obtain and maintain (or cause the applicable third parties
to maintain) any and all requisite permits, licenses or entitlements necessary
for the operation of the Company (including, without limitation, for the
ownership and operation of the Hotel, all licenses required for the sale and
services of alcoholic beverages) and management and maintenance of the Hotel;
and

 

(vii)               Maintain insurance for the Company in accordance with
Section 12.6.  Managing Member shall obtain quotes for the insurance coverages
appropriate for the activities being conducted at the Hotel from time to time,
and prior to the expiration or renewal of any coverages then in effect, with the
intention that the insurance obtained and maintained shall be the most favorable
to the Company, as reasonably determined by Managing Member.

 

(b)                              Necessary Time.  Managing Member will devote
such time, effort and skill to the business of the Company (or to the business
of the Company owning the Hotel) as Managing Member reasonably deems necessary.

 

(c)                               LLC Budgets.  Each Fiscal Year, commencing
with the Fiscal Year beginning on January 1, 2013, Managing Member shall prepare
an annual business plan and operating budget for the Company (as distinguished
from the budgets prepared by Operator pursuant to the Hotel Management
Agreement) including Managing Member’s good faith estimates of all partnership
costs including, without limitation, estimated costs and expenses of any audits,
compliance costs and/or third-party fees, costs and expenses.  Each draft budget
shall be delivered to Co-Managing Member not later than thirty (30) calendar
days before the beginning of the Fiscal Year in question.  The approval of any
draft budget shall be a Major Decision pursuant to Section 9.4(b).  Once a draft
budget is approved, it shall be the “Annual LLC Budget” for the Company for the
Fiscal Year in question.  The “Initial LLC Budget” for the partial Fiscal Year
2012 shall be prepared promptly after execution of this Agreement and submitted
to the Co-Managing Member for approval as a Major Matter.

 

26

--------------------------------------------------------------------------------


 

(d)                              Affiliate Transactions.  In performing its
obligations under this Agreement, Managing Member from time to time may use the
services of one or more Affiliates, provided that Managing Member shall fully
disclose such affiliation to or interest in such transaction to the Company and
such Affiliate shall be engaged at a market fee consistent with that which would
be obtained from a third-party in a bona fide arms-length transaction.

 

9.3                            Actions by Managing Member.

 

(a)                               In addition to the duties and responsibilities
of Managing Member described in Section 9.2, and except as expressly set forth
to the contrary, subject to the limitations of the Initial LLC Budget or the
subsequent Annual LLC Budgets and those Major Decisions set forth in
Section 9.4(b), as applicable, Managing Member shall have control over all
decisions of the Company and may exercise any and all rights of the Company
without the consent of the other Members, including, without limitation, the
following actions:

 

(i)                         Approve or consent to any binding agreements or
contracts (whether written or oral) regarding the Hotel, including, without
limitation, any acquisitions, development plans, budgets or capital
improvements;

 

(ii)                      In accordance with the Initial LLC Budget and any
subsequent Annual LLC Budget or as required pursuant to the Hotel Management
Agreement, retain or employ, and coordinate the services of, any employees,
supervisors, architects, engineers, general contractor, property manager,
attorneys and other persons (but expressly excluding accountants) to carry out
the business of the Company;

 

(iii)                   In accordance with the Initial LLC Budget or any
subsequent Annual LLC Budget or as otherwise required pursuant to the terms and
conditions of the Hotel Management Agreement, enter into any contract in the
name of or for the benefit of the Company;

 

(iv)                  Acquire any real or personal property for the Company, to
the extent expressly authorized pursuant to the Initial LLC Budget or any
subsequent Annual LLC Budget or as otherwise required pursuant to the terms and
conditions of the Hotel Management Agreement, and sell or dispose any personal
property in the ordinary course;

 

(v)                     Sell, transfer or otherwise dispose of any of the assets
of the Company at any time, (A) so long as expressly authorized pursuant to the
Initial LLC Budget or any subsequent Annual LLC Budget; or (B) so long as the
sale or disposal of personal property is in the ordinary course (i.e., at the
end of such asset’s useful life);

 

(vi)                  Retain legal counsel for the Company, the Hotel in
connection with any matter involving an uninsured claim;

 

(vii)               Initiate or settle any litigation of Two Hundred Fifty
Thousand Dollars ($250,000) or less on behalf of the Company or undertake any
course of defense in connection with any litigation brought against the Company,
or settle any litigation concerning the Company;

 

27

--------------------------------------------------------------------------------


 

(viii)            Incur costs and/or expenses on behalf of the Company, acting
in good faith, in excess of or in amounts different than those amounts reflected
in (A) the Approved Budget; and (B) the Initial LLC Budget or any Annual LLC
Budget provided that such excess amount does not require the Members to make an
additional Capital Contribution (but expressly excluding any additional Capital
Contributions required for Preservation Costs and/or a Working Capital Shortfall
which shall not be subject to any of the limitations of this clause (viii));

 

(ix)                  Settle any insurance claim on behalf of the Company;

 

(x)                     Enter into any service contracts or engage any third
party consultant;

 

(xi)                  Approve or effectuate any program of insurance for the
Company, the Hotel or any of the foregoing;

 

(xii)               Use its good faith efforts to deliver copies of any notices
received by the Company to Co-Managing Member;

 

(xiii)            Subject to the limitations of Section 9.15(u) and provided
that such act does not trigger recourse liability to any Member, file or consent
to the filing of any petition, either voluntary or involuntary, to take
advantage of any applicable insolvency, bankruptcy, liquidation or
reorganization statute, or make an assignment for the benefit of creditors; and

 

(xiv)          Make investments in the name of the Company or with any Company
fund in the ordinary course of business as permitted hereunder.

 

Notwithstanding the foregoing, Managing Member agrees to use its good faith
efforts to endeavor to notify and consult with the Co-Managing Member prior to
making any material decisions under this Section 9.3; provided, however, the
failure to do so shall not result in a breach of this Agreement and Managing
Member shall have no obligation to accept the recommendations of Co-Managing
Member and any and all decisions of Managing Member under this Section 9.3 shall
be made by Managing Member in its good faith business judgment (and without the
consent of the Co-Managing Member).

 

9.4                            Co-Managing Member; Approval by Co-Managing
Member.

 

(a)                               Co-Managing Member shall have the rights set
forth in this Section 9.4 which is limited to Co-Managing Member’s right to
approve Major Decisions.  AM shall serve as Co-Managing Member until its removal
which shall only be permitted upon the earlier of (i) the resignation or
voluntary disassociation of Co-Managing Member from the Company; (ii) the
judgment or final adjudication (in the procedure described in Section 9.1) of
Co-Managing Member as having committed fraud, theft or misappropriation of funds
in the performance of (or failure to perform) the obligations of Co-Managing
Member under this Agreement; or (iii) the filing by Co-Managing Member of a
voluntary petition in Bankruptcy or the failure by Co-Managing Member to cause
an involuntary filing of Bankruptcy against Co-Managing Member to be dismissed
within one hundred twenty (120) days after the filing thereof;

 

28

--------------------------------------------------------------------------------


 

or (iv) the gift, assignment, hypothecation, sale or other transfer of one
hundred percent (100%) of AM’s direct Membership Interests in the Company or the
closing of any purchase of one hundred percent (100%) of AM’s Membership
Interest by CWI pursuant to and in accordance with Section 10.3.  Co-Managing
Member’s service may not be terminated in any other way.  Subject to the
foregoing, Co-Managing Member shall have no power or authority to act on behalf
of the Company notwithstanding any rights expressly or implicitly granted to
Co-Managing Member pursuant to the Act or otherwise.

 

(b)                              Except as otherwise expressly set forth in this
Agreement, neither Managing Member, Co-Managing Member nor any of the Members
may take any of the following actions without the prior approval of both the
Managing Member and Co-Managing Member (the “Major Decisions”); provided,
however, if for any reason, CWI or AM is no longer the Managing Member or
Co-Managing Member of the Company, as applicable, any of the following actions
shall require the prior unanimous approval of the Members:

 

(i)                         From and after the expiration of the Sale Lockout
Period, sell or otherwise dispose (directly or indirectly) of the Property
and/or the Company (including, without limitation, assigning, transferring or
selling the Operating Lease to any Person other than a Subsidiary of the
Company);

 

(ii)                     From and after the expiration of the Indebtedness
Lockout Period, refinance or incur any indebtedness of the Property, the Company
and/or the TRS SUB or become liable as an endorser, guarantor, surety or
otherwise for any debt obligation or undertaking of any other Person; provided,
however, Managing Member’s right to extend the Loan pursuant to the terms
thereof (so long as the Company is not required to pay down the principal amount
of the Loan in order to satisfy the DSCR test) shall not be a Major Decision;

 

(iii)                   Approve any proposed Annual LLC Budget under
Section 9.2(c) and/or any proposed operating budget or capital expenditure
budget prepared by Operator under the Hotel Management Agreement; provided,
however, Co-Managing Member covenants and agrees that no constituent owner of
Co-Managing Member that has an ownership interest in Operator shall have any
right to approve, influence or provide input in any way to Co-Managing Member in
connection with Co-Managing Member’s approval hereunder, provided that, any
disputes hereunder shall be subject to Expert resolution in accordance with
Section 9.11(a);

 

(iv)                  Initiate or settle any litigation of more than Two Hundred
Fifty Thousand Dollars ($250,000) on behalf of the Company or undertake any
course of defense in connection with any litigation brought against the Company,
or settle any litigation concerning the Company;

 

(v)                     Termination of the Franchise Agreement and/or approve or
consent to any material amendment or modification of the Franchise Agreement;

 

(vi)                  Take any action or omit to take any action that would
cause the Company and/or any of its Members to incur liability under any
recourse guaranty;

 

(vii)               Cause the formation of any corporation or other subsidiary
entity owned or controlled by the Company;

 

29

--------------------------------------------------------------------------------


 

(viii)            Make investments in the name of the Company or with any
Company funds;

 

(ix)                  Amend, modify or otherwise change the Business of the
Company;

 

(x)                     Change the number of directors appointed to the board of
any Subsidiary of the Company;

 

(xi)                  Termination of the Operating Lease and/or approve or
consent to any material amendment or modification of the Operating Lease;
provided, however, that in the event of any conflict (as determined by Managing
Member) between this Section 9.4(b)(xi) and the obligations of the Members under
Section 3.1(e) of the Operating Lease or Section 5.5 of this Agreement (or the
rights of CWI under Section 5.6), the terms and conditions of Section 3.1(e) of
the Operating Lease and/or Sections 5.5 and 5.6 of this Agreement shall control
(and the termination, amendment and/or modification thereof shall not be deemed
a Major Decision);

 

(xii)              Dissolve or liquidate the Company except as expressly
required or permitted pursuant to Section 11;

 

(xiii)            Admit an additional Member to the Company except as otherwise
permitted pursuant to Article 10; or

 

(xiv)           Amend the Certificate or this Agreement.

 

(c)                               Except as otherwise expressly set forth in
this Agreement, any approval, consent, agreement, or exercise of judgment or
other determination to be made by Managing Member and/or Co-Managing Member with
respect to a Major Decision may be withheld in such Member’s sole and absolute
discretion; provided, however, the Managing Member and Co-Managing Member
further agree as follows:

 

(i)                         (x) during the period commencing on the Effective
Date through the expiration of the Sale Lockout Period, none of the Managing
Member, the Co-Managing Member or any Member shall have the right or authority
to initiate in any manner, enter into any agreement or otherwise commit on
behalf of the Company to sell or otherwise dispose of all or substantially all
of the direct or indirect interest in the Property, the Company (including,
without limitation, assigning, transferring or selling the Operating Lease to
any Person other than a Subsidiary of the Company); and (y) during the period
commencing on the Effective Date through the expiration of the Indebtedness
Lockout Period, none of the Managing Member, the Co-Managing Member or any
Member shall have the right or authority to initiate in any manner, enter into
any agreement or otherwise commit on behalf of the Company to refinance or incur
any indebtedness of the Property, the Company and/or the TRS SUB or become
liable as an endorser, guarantor, surety or otherwise for any debt obligation or
undertaking of any other Person in connection therewith;

 

(ii)                      if, from and after the expiration of the Sale Lockout
Period or the Indebtedness Lockout Period, as applicable, the Managing Member
and Co-Managing

 

30

--------------------------------------------------------------------------------


 

Member are unable, after due consideration, to reach an agreement on any Major
Decision described in Section 9.4(b)(i) or 9.4(b)(ii), respectively, such
failure shall constitute an “Impasse” hereunder and shall be subject to the
buy-sell rights set forth in Section 10.3;

 

(iii)                             if, at any time during the term of this
Agreement, the Managing Member and Co-Managing Member are unable, after due
consideration, to reach mutual agreement on the Major Decision described in
Section 9.4(b)(iii), such dispute shall be submitted to an Expert for resolution
in accordance with Section 9.11(a) and upon the decision of the Expert, no
action shall be taken and neither Managing Member, Co-Managing Member nor any
other Member shall have the right or authority to take any such action which is
inconsistent with or contrary to the Expert’s decision; and

 

(iv)                            if, at any time during the term of this
Agreement, the Managing Member and Co-Managing Member are unable, after due
consideration, to reach mutual agreement on any of the Major Decisions set forth
in Sections 9.4(b)(iv) through 9.4(b)(xiv), then no action shall be taken and
neither Managing Member, Co-Managing Member nor any other Member shall have the
right or authority to take any such action.

 

9.5                            Hotel Management.  The Members hereby acknowledge
and agree that, notwithstanding the Major Decisions set forth in Section 9.4, so
long as the manager of the Hotel (“Operator”) is Marcus Perimeter, LLC or an
Affiliate of AM, CWI shall have the unilateral right to exercise the rights
and/or the taking of any action or the omission to take any action, and/or the
negotiation of any amendments, on behalf of the Company as “Owner” pursuant to
and in accordance with the Hotel Management Agreement (subject to all
limitations and obligations on the part of “Owner”) and to enforce and/or
terminate the Hotel Management Agreement pursuant to the respective terms
thereof (including, without limitation, the unilateral right to extend the term
of the Hotel Management Agreement or terminate the Hotel Management Agreement). 
Upon any termination of Marcus Perimeter, LLC as Operator, CWI shall promptly
select a bona fide third party as a replacement Operator (which selection shall
be made by CWI in its sole but reasonable discretion).

 

9.6                          Asset Management; Asset Management Fee.  Asset
Manager shall provide to the Company customary asset management services related
to the Hotel including, without limitation, coordinating with Managing Member in
connection with any and all decisions, provided that Asset Manager shall not
take any action without the prior consent of Managing Member.  In consideration
of such services provided by Asset Manager, the Company shall pay Asset Manager
an annual fee (the “Asset Management Fee”) equal to Fifty Thousand Dollars
($50,000) in Fiscal Year 2013; Fifty Thousand Dollars ($50,000) in Fiscal Year
2014, and one-half percent (0.5%) of Total Revenues (as defined in the Hotel
Management Agreement) in Fiscal Year 2015 and thereafter.  The Asset Management
Fee shall be payable pari passu with the distributions to CWI pursuant to
Section 8.1(b)(i) and 8.1(c)(i), but prior to any other distribution pursuant to
Sections 8.1 and 8.2; provided, that Asset Manager shall receive no other
remuneration or reimbursement for costs and expenses incurred in the performance
of its duties as Asset Manager, except as expressly permitted under Section 9.8.

 

9.7                            Project Management; Project Management Fee. 
Promptly after the Closing (as such term is defined in the Purchase Agreement),
but before commencement of the

 

31

--------------------------------------------------------------------------------


 

renovation of the Hotel in accordance with the PIP (the “Renovation”), the
Company shall enter into a project management agreement with AM (the “Project
Management Agreement”) pursuant to which AM shall provide customary project
management services to the Company related to the Renovation.  In consideration
of the services provided by AM under the Project Management Agreement, the
Company shall pay AM a project management fee no greater than Four Hundred
Thousand Dollars ($400,000) (the “Project Management Fee”), of which eighty
percent (80%) of such Project Management Fee is payable over the course of the
Renovation, and the remaining twenty percent (20%) of the Project Management Fee
is deferred and payable only upon substantial completion of the Renovation in
accordance with the Project Management Agreement.  The Project Management Fee
shall cover any and all oversight and project management fees and/or other fees
payable to AM for project management over the course of the Renovation and the
Company shall not be responsible for payment of any other project management or
similar fees for the services to be provided by AM under the Project Management
Agreement (i.e., any subcontractors, consultants or other third-parties
retrained by AM in connection with the project management services thereunder). 
The Project Management Fee shall be separate and apart from any construction
management fees payable to any construction manager or other contactor engaged
by the Company in connection with the Renovation.

 

9.8                            Remuneration of Members and their Affiliates. 
Except as expressly permitted under this Agreement, including, without
limitation, (a) the Asset Management Fee, and (b) such reasonable and customary
out-of-pocket costs as may be incurred by an Affiliate of either Member, as
applicable, in connection with performing accounting functions or otherwise
maintaining the books and records of the Company pursuant to Section 12, no
Member (or their Affiliate) shall be entitled to any fees, commissions, payments
or other remuneration for any services rendered to or for the Company or be
reimbursed for any overhead expenses (including, without limitation, rent,
utilities, property taxes, insurance premiums, general administrative expenses,
salaries or other compensation to employees, etc.) of any Affiliate of such
Member; provided, however, that Managing Member, Co-Managing Member, a Member,
or an Affiliate of a Member may be reimbursed for third-party out-of-pocket
costs and expenses, at cost, without mark-up or profit, reasonably incurred in
connection with performing its duties under this Agreement (which third-party
cost shall include, but shall not be limited to, reasonable travel expenses to
be governed by a travel policy to be agreed upon between the Members).

 

9.9                            Member Approval.  No annual or regular meetings
of the Members are required to be held.  In any instance in which the approval
of the Members is required under this Agreement, such approval may be obtained
in any manner permitted by the Act.  Unless otherwise provided in this
Agreement, approval of the Members shall mean the unanimous written approval of
the Members.  Notwithstanding the forgoing, the Members will use their
respective good faith efforts to meet at least one time each calendar quarter
via teleconference and at least once each Fiscal Year in person to discuss the
operation, management and performance of the Company.

 

9.10                    Liquor License.  The determination to obtain those
licenses, consents or other approvals required by the Georgia Department of
Revenue Alcohol & Tobacco Tax Division (the “GDR”) or required by the City of
Sandy Spring or otherwise that may be necessary for the Company to obtain a
liquor license or direct that a liquor license be obtained at

 

32

--------------------------------------------------------------------------------


 

the Hotel (the “Liquor Licenses”) shall be a Major Decision; provided, however,
CWI may elect at any time to cause the Company to apply for the Liquor Licenses
by taking any and all actions and filing all necessary applications and/or
disclosure forms or other information required by the GDR or the City of Sandy
Spring in connection with obtaining any of the Liquor Licenses; provided,
further, if (i) the application and/or disclosure process is impossible or
creates an unreasonable and/or impractical burden on the Members or their
respective constituent members, partners, shareholders or other direct and
indirect owners thereof (including, without limitation, requiring disclosures or
applications from any Person having a direct interest in the REIT and/or any
executives or board members of CWI); or (ii) the Company is unable to obtain or
subsequently loses any Liquor Licenses, which in any case arises because of a
Member’s or its Affiliate’s inability to obtain qualification or the necessary
licenses, consents or other approvals required by the GDR, then in either event,
the Members may elect to (A) abstain from acquiring the Liquor License; or (B)
form a wholly owned subsidiary or other affiliated ownership structure
controlled by one or more of the Members or their respective Affiliates
(“LiquorCo”) that will apply for and hold the Liquor License(s) in lieu of the
Company.  In the event that the Members approve the formation of LiquorCo
pursuant to clause (ii) of the prior sentence, the Company will enter into an
agreement with LiquorCo that will permit the sale of liquor at the Hotel, to the
extent legally permissible and on terms and conditions reasonably acceptable to
the Members.

 

9.11                    Dispute Resolution.

 

(a)                               All disputes relating to the approval of any
budgets pursuant to Section 9.4(b)(iii) shall be resolved by an Expert in favor
of the Party advocating the position that is most likely to maximize NOI (as
defined in the Hotel Management Agreement) and in accordance with the procedures
set forth in this Section 9.11(a).  If a Member is entitled to and elects to
have an Expert designated, it shall notify the other Member in writing and the
Members shall attempt to designate a mutually acceptable Expert within five (5)
Business Days of such notice.  In the event that the Members are unable to agree
upon an Expert within such period, each of the Members shall select an
individual meeting the requirements of an Expert (“Expert Designee”) within two
(2) Business Days, and the two (2) Expert Designees shall thereafter meet in
good faith within five (5) Business Days and select an Expert in accordance with
the qualifications set forth in this Agreement.  If the Expert Designees are
unable to agree on an Expert within such five (5) Business Days, the Members
shall have the option to either (i) select a new set of Designees to select an
Expert in accordance with this Section 9.11(a) or grant the current Expert
Designees and additional five (5) calendar days to mutually agree upon an
Expert. The Expert shall establish, in its sole and absolute discretion, the
procedure for resolving the dispute, including what evidence to consider,
whether to allow written submissions, and whether to hold a hearing, subject to
the following:

 

(i)                                   unless otherwise agreed by the Members,
the Expert shall hold at least one (1) proceeding at which the Members present
and respond to evidence, which shall take place on a Business Day not later than
ten (10) Business Days from the date notice of the dispute is given or as soon
thereafter as the Expert is available.  Unless otherwise agreed, all proceedings
shall be conducted at the Hotel;

 

33

--------------------------------------------------------------------------------


 

(ii)                              the Expert has the power to demand from either
Member whatever information in that Party’s possession the Expert deems
necessary to resolve the dispute;

 

(iii)                           no attorneys may appear on behalf of either
Member (although either Member may use attorneys for their own consultation or
advice);

 

(iv)                            the Expert shall schedule and conduct all
proceedings with the objective of resolving the dispute as quickly and
efficiently as possible; and

 

(v)                               the Members shall not engage in any
communications with an Expert except in response to formal requests by an Expert
or at proceedings scheduled by an Expert.

 

All decisions of the Expert, absent fraud, willful misconduct or demonstrated
conflict of interest, are final and binding on the Members (without appeal or
review) and are enforceable in any court of competent jurisdiction.  During the
pendency of the Expert resolution proceedings, the Parties shall share equally
the fees and expenses of an Expert.  The Members shall otherwise bear their own
costs and expenses of the Expert resolution proceedings, including each Member’s
respective attorneys’ fees and costs.

 

(b)                              In the event that the Members are unable to
mutually agree on any other dispute which expressly provides for resolution
under this Section 9.11, such dispute shall be settled as follows:

 

(i)                                   The Members shall work together in good
faith and a spirit of mutual cooperation to attempt to resolve the applicable
arbitrable dispute for a period of ten (10) business days after notice from one
Member to the other referencing this Section 9.11(b)(i) (the “Discussion
Period”); and

 

(ii)                                If within the Discussion Period the Members
fail to resolve the applicable arbitrable dispute, then either Member may
promptly thereafter file an arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules, and upon the
issuance of a judgment on the award rendered by the arbitrator(s) thereunder,
such judgment may be entered in any court having jurisdiction thereof.  All
arbitration proceedings and hearings shall occur in New York, New York.

 

For avoidance of doubt, any failure by Managing Member and Co-Managing Member to
approve the Major Decisions, except for Section 9.4(b)(iii), shall not
constitute a dispute for which arbitration under this Section 9.11 is available.

 

(c)                             Within ten (10) days after the commencement of
arbitration, the parties shall attempt to mutually agree upon a single person to
act as arbitrator.  If the parties cannot agree on a single arbitrator within
such ten (10) day period, then, within twenty (20) days after the commencement
of arbitration, each party shall select one person to act as arbitrator and the
two selected shall select a third arbitrator within five (5) days of their
appointment.  If the arbitrators selected by the parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association.  Should this selection

 

34

--------------------------------------------------------------------------------


 

procedure fail for any reason, the arbitrators shall be appointed as provided in
the Commercial Arbitration Rules of the American Arbitration Association.  The
arbitrator(s) selected should be competently knowledgeable in the subject matter
of the dispute.

 

(d)                             The arbitrator(s) shall award reasonable
attorneys’ fees and expenses to the prevailing party, if a prevailing party, if
any, can be reasonably identified.  The arbitrator(s) shall make its/their
determination in accordance with the laws of the State of New York (or Delaware,
in the case of decisions involving this Agreement and/or corporate laws
generally).  The arbitrator(s) shall make specific, written findings of fact and
conclusions of law.

 

(e)                               A party may apply to the arbitrator(s) seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved.  A party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any interim or provisional
relief that is necessary to protect the rights or property of that party,
pending the establishment of the arbitration tribunal (or pending the
arbitration tribunal’s determination of the merits of the controversy).

 

(f)                                 Each party to this Agreement agrees that it
may be joined as an additional party to an arbitration involving other parties
to this Agreement.  If more than one arbitration is begun under this Agreement
and any party contends that two or more arbitrations are substantially related
and that the issues should be heard in one proceeding, the arbitrator(s)
selected in the first-filed of such proceedings shall determine whether, in the
interests of justice and efficiency, the proceedings should be consolidated
before those arbitrator(s).

 

(g)                             The filing of an arbitration proceeding by any
Member shall not at any time (i) prohibit, limit or otherwise adversely affect
the rights of either Member to deliver a Buy-Sell Notice and exercise its rights
under Section 10.3 or (ii) prohibit or otherwise adversely affect the rights of
any Member to initiate and close a Transfer, right of first offer, buy-sell or
any other rights under Article 10.

 

9.12                    Execution of Documents.  Except as otherwise expressly
set forth in this Agreement (including, but not limited to, Sections 9.3 and
9.4), each check, contract, deed or act of sale or similar conveyance document,
lease, promissory note, mortgage, escrow instruction, bond, release or any other
documents of any nature whatsoever, in any way pertaining to the Company shall
be signed by Managing Member or the person or persons designated from time to
time by Managing Member, provided that, the Members agree and acknowledge that
CWI shall have the sole authority to take all actions and issue any such
documents and have signing authority on behalf of “owner,” in connection with
any and all matters under the Hotel Management Agreement and the Project
Management Agreement.  Managing Member shall have the authority to sign all
documents required to be signed under the Hotel Management Agreement and the
Project Management Agreement; provided, however, either such party must obtain
the prior written consent of the Members with respect to any Major Decisions.

 

9.13                    Liability/Indemnification.

 

(a)                               Managing Member, Co-Managing Member, and their
respective Affiliates, and their respective partners, members, shareholders,
other principals, directors,

 

35

--------------------------------------------------------------------------------


 

officers, employees, agents and other representatives (collectively, the
“Managing Parties”) shall not be liable, responsible or accountable, in damages
or otherwise, to any Member or to the Company for any act performed by them (in
good faith) within the scope of the authority conferred upon them by this
Agreement, except for fraud, willful misconduct or gross negligence.  The
Company shall, out of Company assets (but not the assets of any Members),
indemnify and hold the Managing Parties harmless for any act performed by them
within the scope of the authority conferred upon them, except for (i) fraud;
(ii) willful misconduct; (iii) gross negligence; or (iv) acts or omissions which
are beyond the scope of its authority hereunder (and which were taken without a
good faith belief the same were within such scope of authority hereunder). 
Except to the extent that any Member incurs loss or damage caused by the act or
omissions under clauses (i) through (iv) above, the Company shall, out of
Company assets (but not the assets of any Members), indemnify and hold the AM
Parties and the CWI Parties harmless from and against any personal loss or
damage incurred by them arising from any act performed by them for and on behalf
of the Company or arising out of any business of the Company.

 

(b)                              An indemnitee (an “Indemnitee”) who desires to
make a Claim against an indemnitor (an “Indemnitor”) under this Section 9.13
shall notify the Indemnitor of the claim, demand, action or right of action
which is the basis of such Claim within twenty (20) calendar days of discovering
such claim, and shall give the Indemnitor a reasonable opportunity to
participate in the defense thereof.  Failure to give such notice shall not
affect the Indemnitor’s obligations hereunder, except to the extent of any
actual prejudice resulting therefrom.  Any cash distributions to which the
Indemnitor would otherwise be entitled under this Agreement shall be reduced by
any amounts the Indemnitor is required to pay pursuant to this Section 9.13, and
instead shall be paid to the Indemnitee entitled to indemnity, up to the full
amount of the indemnity obligation.

 

(c)                               Notwithstanding anything to the contrary set
forth in this Agreement, if any event gives rise to an Indemnity Obligation, CWI
shall have the right to exercise all rights and remedies available at law or in
equity with respect thereto (including, without limitation, the right to recover
actual, consequential or other damages, the right to offset and retain for its
own right and benefit any and all amounts to be distributed, paid, reimbursed,
and/or advanced to AM under this Agreement); provided, however, notwithstanding
anything to the contrary in this Agreement or elsewhere, in no event shall
either Member be liable for any claim for opportunity costs resulting from the
transactions set forth in this Agreement (in avoidance of doubt, any Claim for
losses by CWI shall include any actual value of the Hotel that is permanently
lost (to the extent such losses can be reasonably measured) as a result of any
matters for which AM would be liable or CWI would otherwise be indemnified for
under this Agreement).

 

9.14                    TRS SUB Directors.

 

(a)                               The Members acknowledge that the initial
directors of the TRS SUB are Michael G. Medzigian, Michael C. Coolidge, Gil
Murillo, Douglas A. Neis and Craig A. Spencer.  Notwithstanding any other
provision of this Agreement, for so long as (a) CWI maintains an indirect
ownership interest in the TRS SUB, CWI shall have the right to appoint three (3)
of the five (5) directors of the TRS SUB that the Company is entitled to appoint
at

 

36

--------------------------------------------------------------------------------


 

every meeting of the stockholders of the TRS SUB, and on every action or
approval by written consent of the stockholders of the TRS SUB, CWI shall have
the right to cause the Company to nominate three (3) of the five (5) directors
of the TRS SUB; and (b) AM maintains an indirect ownership interest in the TRS
SUB, AM shall have the right to appoint two (2) of the five (5) directors of the
TRS SUB that the Company is entitled to appoint at every meeting of the
stockholders of the TRS SUB, and on every action or approval by written consent
of the stockholders of the TRS SUB, and the Company shall so nominate and vote
(or cause to be voted) or provide consent (or cause consent to be provided) with
respect to its shares of stock in the TRS SUB for the nominees designated in
this Section 9.14.  CWI and AM shall have the right to cause the Company to vote
to replace any of their respective representatives, in their sole and absolute
discretion, at any time by delivering written notice to the Managing Member
setting forth the identity of such replacement director, provided that each
director of the TRS SUB shall hold office until a successor is elected and
qualified or until such appointed director resigns or is removed.  The Members
and the Company shall not enter into any agreement, arrangement or understanding
inconsistent with the foregoing.

 

(b)                              Subject to Section 5.5, the Company shall vote
or cause to be voted all of its shares of stock in the TRS SUB or take any other
action necessary for the removal of any member of the board of directors of the
TRS SUB upon the request of the Member then entitled to nominate such member to
the board of directors as set forth in this Section 9.14(a) above, and for the
election to the board of directors of an individual designated by such Member in
accordance with the provisions hereof.  The Company shall vote all of its shares
of stock in the TRS SUB in such manner or take any other action as shall be
necessary or appropriate to ensure that any vacancy on the board of directors
occurring for any reason shall be filled only in accordance with the provisions
of this Section 9.14(b).

 

9.15                    Limitations of Company.  This Section 9.15 is being
adopted to comply with certain provisions necessary to qualify the Company as a
“special purpose” entity and in connection therewith, notwithstanding anything
to the contrary in this Agreement or in any other document governing the
formation, management or operation of the Company, until such time as the
outstanding principal balance of the Loan has been paid in full, the Members
covenant and agree that the Company has not and shall not:

 

(a)                               engage in any business or activity other than
the acquisition, ownership, leasing, renovation, improvement, operation and
maintenance of the Property and activities incidental thereto;

 

(b)                              acquire or own any material asset other than
(A) the Property, and (B) such incidental personal property as may be necessary
for the operation of the Property;

 

(c)                               merge into or consolidate with any Person or
dissolve, terminate or liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets or change its legal structure,
without in each case Lender’s consent;

 

(d)                              fail to preserve its existence as an entity
duly organized, validly existing and in good standing (if applicable) under the
laws of the jurisdiction of its organization or formation, or without the prior
written consent of Lender, amend, modify, terminate or fail to

 

37

--------------------------------------------------------------------------------


 

comply with the provisions of this Agreement, the Certificate or similar
organizational documents, as the case may be;

 

(e)                               own any subsidiary other than the TRS SUB or
make any investment in or acquire the obligations or securities of any other
Person without the consent of Lender;

 

(f)                                commingle its assets with the assets of any
of its Co-Managing Members, Affiliates or of any other Person;

 

(g)                               incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation), other than (i) the Loan
and incidental costs and expenses associated therewith, (ii) indebtedness
incurred in the ordinary course of business to vendors and suppliers of services
to the Property (not more than thirty (30) days past due), (iii) non-delinquent
property taxes and assessments, and (iv) equipment leases or other similar
instruments entered into on commercially reasonably terms in the ordinary course
of business and relating to personal property that is used in connection with
the operation and maintenance of the Property, provided that any such
obligations outstanding pursuant to this clause (iv) are subject to the
limitations of the Loan Documents;

 

(h)                               No indebtedness other than the Debt (as
defined in the Loan Documents) may be secured (either subordinate or pari passu)
by the Property;

 

(i)                                   fail to pay its debts and liabilities from
its own assets;

 

(j)                                 fail to maintain its records, books of
account and bank accounts separate and apart from those of the general partners,
members, principals and Affiliates of the Company, the Affiliates of a general
partner or member of the Company, and any other Person;

 

(k)                              enter into any contract or agreement with any
general partner, member, principal or Affiliate of the Company, any guarantor of
all or a portion of any debt (a “Guarantor”), or any general partner, member,
principal or Affiliate thereof, except as expressly permitted under the Loan
Documents and upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with third parties other than any general partner, member, principal or
Affiliate of the Company or Guarantor, or any general partner, member, principal
or Affiliate thereof;

 

(l)                                   seek dissolution or winding up, in whole
or in part;

 

(m)                           fail to correct any known misunderstandings
regarding the separate identity of the Company;

 

(n)                             hold itself out to be responsible (or pledge its
assets as security except as permitted by the Loan Documents) for the debts of
another Person;

 

(o)                              make any loans or advances to any third party,
including any general partner, Member, principal or Affiliate of the Company, or
any general partner, member, principal or Affiliate thereof;

 

38

--------------------------------------------------------------------------------


 

(p)                              fail to file its own Tax Returns or to use
separate stationery, invoices and checks;

 

(q)                              agree to, enter into or consummate any
transaction which would have the effect of substantially consolidating the
Company into or with its parents or Affiliates or any other person or entity
under at law or equity;

 

(r)                                fail either to hold itself out to the public
as a legal entity separate and distinct from any other Person or to conduct its
business solely in its own name in order not (A) to mislead others as to the
entity with which such other party is transacting business, or (B) to suggest
that the Company is responsible for the debts of any third party (including any
general partner, member, principal or Affiliate of the Company, or any general
partner, member, principal or Affiliate thereof);

 

(s)                              fail to allocate fairly and reasonably among
the Company and any third party (including, without limitation, any Guarantor)
any overhead for shared office space;

 

(t)                                fail to pay the salaries of its own employees
and maintain a sufficient number of employees for its contemplated business
operations;

 

(u)                             fail to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations;

 

(v)                             file or consent to the filing of any petition,
either voluntary or involuntary, to take advantage of any applicable insolvency,
bankruptcy, liquidation or reorganization statute, or make an assignment for the
benefit of creditors; or

 

(w)                         share any common logo with or hold itself out as or
be considered as a department or division of (A) any general partner, principal,
member or affiliate of the Company, (B) any affiliate of a Member of the
Company, or (C) any other Person.

 

10.                            RESTRICTIONS ON TRANSFER; NEW MEMBERS.

 

10.1                    Limitations on Transfers.  Except as set forth in
Sections 10.2, 10.3 and 10.4, no Member shall, for any reason, whether
voluntarily, involuntarily or by operation of law, Transfer all or any of such
Member’s Membership Interest, without the prior unanimous written consent of the
Members.  To the fullest extent permitted by law, any Transfer not expressly
permitted in this Agreement shall be null and void and of no legal effect.  A
transferee of a Membership Interest shall have the right to become a substitute
Member only if (i) unanimous consent of the Members is given; (ii) such Person
executes an instrument satisfactory to Managing Member accepting and adopting
the terms and provisions of this Agreement; and (iii) such Person pays any
reasonable expenses in connection with such Person’s admission as a substitute
Member.  The admission of a substitute Member shall not release the Member who
assigned the Membership Interest from any liability that such Member may have to
the Company.

 

39

--------------------------------------------------------------------------------


 

10.2                    Permitted Transfers.  Notwithstanding anything to the
contrary set forth in Section 10.1, but subject to the restrictions imposed by
Lender (or any future lenders), the Members hereby consent to any Transfer to a
Permitted Transferee.  For avoidance of doubt, with respect to CWI, any
encumbrance, gift, assignment, pledge, hypothecation, sale or other transfer, by
operation of law or otherwise, of all or any direct or indirect interest in CWI
by the respective direct and/or indirect owner in CWI shall not be deemed a
Transfer under this Agreement and shall be permitted without the consent of any
Member.

 

10.3                    Buy/Sell.

 

(a)                               Thirty (30) days following receipt of a
written request for the approval of any Major Decision set forth in Section
9.4(b)(i) or (ii), if an Impasse is continuing, either Member (the “Offering
Member”) may, in its sole and absolute discretion, deliver written notice (the
“Buy-Sell Notice”) to the other Member (the “Responding Member”), proposing a
Total Value which would be the basis for calculating the applicable price
(“Applicable Price”) at which the Offering Member is willing to either (i) sell
to the other Member all of the Offering Member’s Membership Interest; or (ii)
purchase from the other Member all of the other Member’s Membership Interest. 
The Buy-Sell Notice shall be accompanied by a letter or other statement signed
by a bank or trust company confirming that the Offering Member has deposited
with such bank or trust company the amount of Five Hundred Thousand Dollars
($500,000) (the “Deposit”).  The Responding Member shall have a period of thirty
(30) days after receipt of the Buy-Sell Notice in which to elect, by written
notice to the Offering Member (the “Response Notice”), to either (A) purchase
all of the Membership Interest of the Offering Member at the Applicable Price;
or (B) sell all of the Responding Member’s Membership Interest to the Offering
Member at the purchase price that would be payable by the Offering Member if the
Responding Member elects to sell all of the Responding Member’s Membership
Interest to the Offering Member (the “Responding Member’s Purchase Price”) based
on the amount the Responding Member would receive if the assets of the Company
were sold for an amount equal to the Total Value, all third party liabilities
were repaid and the balance was paid and/or distributed pursuant to Section
8.2.  A Response Notice electing to purchase the Offering Member’s Membership
Interest shall include a letter or other statement signed by a bank or trust
company confirming that the Responding Member has deposited (or caused to be
deposited) with such bank or trust company the amount of Five Hundred Thousand
Dollars ($500,000); thereupon, the Deposit previously made by the Offering
Member shall be returned to the Offering Member by the bank or trust company
with which the Offering Member shall have deposited the Deposit.  The failure of
the Responding Member to duly and timely give a Response Notice shall constitute
its election to sell all of its Membership Interest to the Offering Member at
the Applicable Price.  Unless otherwise approved in writing by the Members, such
purchase and sale shall be consummated within one hundred twenty (120) days
after the date Responding Member (1) delivers a Response Notice, or (2) if the
Responding Member fails to give the Offering Member a Response Notice in
accordance with this Section 10.3, is deemed to have elected to sell all of its
Membership Interest to the Offering Member (the “Closing Date”), and in either
such event the Members shall negotiate and work together in a spirit of good
faith and mutual cooperation to enter into the transfer documents, including a
deed or act of sale, bill of sale and other such instruments of transfer as
shall be reasonably requested by the purchasing Member.  Time is of the essence
with respect to the closing of the sale contemplated herein on or before
expiration of such one hundred twenty (120) day period.  One hundred percent
(100%) of

 

40

--------------------------------------------------------------------------------

 


 

the purchase price for the Membership Interest being sold or purchased shall be
payable at the Closing Date by wire transfer in immediately available funds.

 

(b)                              Notwithstanding any other provisions hereof to
the contrary, any purchasing Member shall not be required to close on the
purchase of any Membership Interest in accordance with this Section 10.3 unless
the representations and warranties of the selling Member as set forth in Section
10.6 shall be true and correct as of the Closing Date, and the selling Member
shall deliver a certificate to such effect to the purchasing party dated as of
the Closing Date; provided, however, that it shall be made clear that as to the
condition or prospects for the Company, the selling Member is selling its
Membership Interest on an “as-is, where-is” basis.  If the purchasing Member
fails to complete the purchase on or before the Closing Date (other than as a
result of the selling Member’s default), then (i) the Deposit deposited by the
purchasing Member shall be forfeited by the purchasing Member and shall be paid
over to the selling Member by the institution holding such Deposit; (ii) the
selling Member shall have one hundred twenty (120) days to elect to become the
purchasing Member and purchase the other Member’s Membership Interest at ninety
percent (90%) of the Applicable Price or the Responding Member’s Purchase Price
(as applicable); and (iii) such defaulting Member may be stripped of certain
rights, powers and/or authority as expressly set forth in this Agreement
(including, without limitation, such defaulting Member’s removal as Managing
Member).  All closings shall be conducted through an escrow agreement
established by the Members with a title insurer, and shall take place at the
office of the Company.  Each Member shall pay one-half of the cost of escrow,
together with all of its own attorney’s fees incurred in connection with such
buy-sell transaction; provided, however, that any exit fees, prepayment fees
and/or other loan costs required to be paid by the Company for debt held by the
company prior to the Closing Date and incurred as the direct result of such
buy-sell transaction shall be paid by the purchasing Member (otherwise such
fees, costs and/or expense shall be funded by the Members pro rata based on
their respective Participation Percentage as of the date prior to the buy-sell
transaction); provided further, that any and all fees, costs and/or expenses in
connection with any financing, refinancing or otherwise incurred on or after the
Closing Date shall be borne solely by purchasing Member.  Either Member
purchasing an interest under this Section 10.3 may assign its rights, in the
whole or in part, to any Affiliate of such Member (or any other entity for which
such Member has an ownership in), provided that no assignment shall relieve the
purchasing party from any liability or obligation with respect to such purchase.

 

(c)                               In connection with the closing of any purchase
of selling Member’s Membership Interest under this Section 10.3, the purchasing
Member shall, as a condition to any such buy-sell transaction, (i) cause the
selling Member to be released from any and all guarantees issued on behalf of
the Company and (ii) cause the outstanding amount (including interest accrued
thereon) of any Deficit Loan and/or Member Loan of such selling Member to be
paid in full.  For avoidance of doubt, the selling Member shall have no
obligation to make any Capital Contributions to the Company from and after the
Closing Date.

 

10.4                    Put Right.

 

(a)                               Subject to Section 10.4(c), and so long as
Operator holds a direct or indirect Membership Interest in the Company, in the
event that (and only in the event that): (i) the Hotel Management Agreement is
terminated by TRS SUB, and (ii) Operator is replaced as

 

41

--------------------------------------------------------------------------------


 

the hotel manager by an Affiliate of CWI or AREP I Perimeter LLC, a Delaware
limited liability company (“AREP”), as applicable, the Members shall hereby
grant Operator the right (the “Put Right”), in its sole and absolute discretion,
to cause AM to put all, but not less than all, of Operator’s proportionate share
of AM’s direct Membership Interests in the Company (the “Marcus Interest”)
(e.g., if AM owns a 43% interest in the Company and Operator owns a 25% interest
in AM, the Marcus Interest would be a 10.75% direct interest in the Company) to
CWI and AREP (as the remaining member of AM), provided that, Operator’s exercise
of the Put Right shall be conditioned upon Operator’s written notice (the “Put
Exercise Notice”) being delivered to Managing Member and Co-Managing Member
within thirty (30) days after the date the Hotel Management Agreement is
terminated (the “Termination Date”).  The Put Exercise Notice shall specify a
purchase price (the “Put Price”) equal to the fair market value of the Marcus
Interest valued as of the Termination Date, as reasonably determined by
Operator; provided, however, in the event that Managing Member disputes
Operator’s reasonable determination of the fair market value of the Marcus
Interest as set forth in the Put Exercise Notice, Managing Member may provide
written notice (the “Put Price Dispute Notice”) to Operator of such dispute
within fifteen (15) Business Days after Operator’s delivery of the Put Exercise
Notice.  For the avoidance of doubt, if Operator fails to deliver the Put
Exercise Notice within such thirty (30) day period, Operator hereby forever
waives its rights under this Section 10.4.

 

(b)                            If Managing Member timely delivers a Put Price
Dispute Notice within such fifteen (15) Business Days to Operator, then the Put
Price shall be equal to the Appraised Value as determined pursuant to Section
10.4(d), provided that, if Managing Member fails to timely deliver a Put Price
Dispute Notice within such fifteen (15) Business Days to Operator, then the Put
Price shall be conclusively determined to equal the fair market value of the
Marcus Interest as set forth in the Put Exercise Notice.  The Marcus Interest
sold in connection with the exercise of the Put Right shall be allocated between
[the other Members] pro-rata based upon the relative Participation Percentage of
the other Members at the time of the Put Closing.  The closing of the purchase
and sale of the Marcus Interest (the “Put Closing”) shall be subject to and in
accordance with the terms and conditions set forth in clauses (i) and (ii) below
and shall be consummated on a date mutually agreed by Managing Member and
Operator, but in any event no later than (x) sixty (60) days after the delivery
of the Put Exercise Notice or (y) if applicable, thirty (30) days after the
final determination of the Appraised Value of the Marcus Interest in accordance
with Section 10.4(d) below (as applicable, the “Put Closing Date”), and the Put
Price shall be payable by the other Members at such closing in immediately
available funds to Operator.

 

(i)                                   From the date of delivery of the Put
Exercise Notice, Operator shall not Transfer or otherwise permit any lien,
encumbrance or other defect in title to be created, filed or recorded against,
all or any portion of the Marcus Interest or any interest therein in such manner
as to violate any provisions of this Agreement or otherwise impair the ability
of Operator to convey the Marcus Interest to the purchasing Members at the
closing, free and clear of any and all liens, claims, encumbrances and other
defects in title.

 

(ii)                               The conveyance of the Marcus Interest shall
be made free and clear of any and all liens, claims and encumbrances of any
kind, including without limitation, right of other third parties.  The Put
Closing shall take place on the Put Closing Date.  Notwithstanding anything to
the contrary in this Agreement, the sale/purchase of the Marcus 

 

42

--------------------------------------------------------------------------------


 

Interest shall be subject to the condition that, at or prior to the Put Closing,
all outstanding principal and accrued interest due with respect to any Member
Loans and/or Deficit Loans made pursuant to Section 6.3 or otherwise by the
Company or any other Member to AM be repaid in full at or prior to the Put
Closing.  In connection with the closing of any purchase of the Marcus Interest
under this Section 10.4, the remaining Member shall cause Operator or its
Affiliate to be released from any and all guarantees issued on behalf of the
Company.

 

(c)                               Notwithstanding the foregoing or anything to
the contrary in this Agreement, in the event the Hotel Management Agreement is
terminated by TRS SUB as the result of Operator’s fraud, gross negligence or
willful misconduct, Operator shall have no rights under this Section 10.4
including, without limitation, any Put Right.

 

(d)                              Appraisal Procedure.

 

(i)                                   For the purposes of subsection (a) of this
Section 10.4, the “Appraised Value” of the Marcus Interest shall be determined
by appraisal in the following manner: (i) all appraisers shall be members of the
Appraisal Institute or any organization successor thereto; (ii) Managing Member
shall, within ten (10) Business Days after the delivery of the Put Price Dispute
Notice, appoint an appraiser and give notice of such appointment to Operator;
(iii) within twenty (20) days after the receipt of the Put Price Dispute Notice,
Operator shall appoint a second appraiser and give notice of the appointment to
Managing Member; provided, however, if Operator fails to appoint a second
appraiser within twenty (20) days after receipt of the Put Price Dispute Notice,
the appraiser appointed by Managing Member shall proceed to make his/her
appraisal of the fair market value of the Marcus Interest (valued as of the
Termination Date), and the Appraised Value shall be the amount determined by the
first appraiser; (iv) each appraiser shall make an independent written
appraisal; and (v) the expenses of the first two appraisals shall be borne by
Operator or the Company, as applicable based on the party selecting the
appraiser, and the expense of any third appraisal shall be divided equally
between Operator and the Company.

 

(ii)                                If the two appraisers so appointed agree on
the Appraised Value, the Appraised Value shall be the amount determined by
them.  If the two appraisers so appointed do not agree on the Appraised Value,
but the difference between the Appraised Value determined by each appraiser is
not more than five percent (5%) of the lower of the two appraisals, then the
Appraised Value shall be an amount equal to the quotient obtained by dividing
(A) the sum of the Appraised Values determined by each appraiser, by (B) two
(2).  If the two appraisers so appointed do not agree on the Appraised Value,
and if the difference between the Appraised Values determined by each appraiser
is more than five percent (5%) of the lower of the two appraisals, then the two
appraisers shall jointly appoint a third appraiser.  If the first two appraisers
so appointed shall be unable to agree on the appointment of a third appraiser
within ten (10) days after their respective determinations of the Appraised
Value, then they shall give written notice of such failure to agree to Operator
and Managing Member.  If Operator and Managing Member fail to agree on the
selection of a third appraiser within ten (10) days after the first two
appraisers appointed give such notice, then within fifteen (15) days thereafter,
either party, upon written notice to the other, may request such appointment by
the then-existing President of the Appraisal Institute (or any other
organization successor thereto), or in his/her failure to act, may apply for
such appointment to the United States District Court for

 

43

--------------------------------------------------------------------------------


 

Delaware.  If a third appraiser is appointed as provided herein, he/she shall
make his/her valuation of the Marcus Interest within fifteen (15) days after
his/her appointment, and the Appraised Value shall be the valuation determined
by whichever of the first two appraisers is (in the opinion of the third
appraiser) closest in amount to the valuation as determined by the third
appraiser.  The third appraiser shall make an independent appraisal of the
Marcus Interest and compare its findings with the appraisals made by the first
two appraisers, and the one that most closely compares with the findings of the
third appraiser, shall represent the Appraised Value of the Marcus Interest.

 

(iii)                             Each appraiser appointed pursuant to this
Section 10.4(d) shall be a disinterested person of nationally recognized
competence who has had a minimum of ten (10) years’ experience, ending of the
date of appointment, in appraising full-service hotel properties.  Each
appraiser shall make its determination of the Appraised Value on the basis of
all relevant factors affecting fair market value.  The party appointing each
appraiser shall be obligated, promptly after receipt of the valuation report
prepared by the appraiser appointed by such party, to deliver a copy of such
valuation report to the other party.  If a third appraiser is appointed, the
third appraiser shall be directed, at the time of his/her appointment, to
deliver copies of his/her valuation report, promptly after its completion, to
all parties.

 

10.5                    Further Assurances.  It is the intent of the Members
that, in the event of any closing of a purchase of Membership Interest under
this Article 10, the selling or transferring Member shall fully convey, transfer
and assign all of its Membership Interest and any rights associated therewith. 
Each selling Member agrees that, at any such closing and any time thereafter,
upon request of the purchasing Member, the selling Member shall execute,
acknowledge and deliver to the purchasing Member and the Company such
assignments, conveyances, transfers and other instruments and documents, and
perform such other acts, as may be reasonably necessary to fully effect the
Transfer of the Membership Interest sold or otherwise being Transferred to such
Member.  Any Member acquiring the Membership Interest of the other Member under
this Article 10 may designate its Affiliate and/or a third-party to take the
assignment of the Membership Interest to be Transferred to such Member.

 

10.6                    Representations and Warranties of the Members.  As of
the date of exercise of any rights, and as of the date of closing of any sale of
any Member’s Membership Interest pursuant to this Article 10, each of the
Members represents and warrants to the Company and the other Member with respect
to itself as follows:

 

(a)                               Such Member is the lawful owner of and has the
full right, power and authority to sell, Transfer and deliver such Member’s
Membership Interest which it purports to own, and the sale, Transfer and
delivery of such Membership Interest in accordance therewith will Transfer good
and marketable title thereto free and clear of all liens, encumbrances, claims
or right of the third parties of every kind and nature whatsoever, subject only
to the provisions of this Agreement;

 

(b)                              The Membership Interest owned by such Member
has been duly authorized and is fully paid and non-assessable.  There are no
existing options, warrants, calls or commitments on the part of any Member or
other Person relating to such Membership Interest. 

 

44

--------------------------------------------------------------------------------


 

No voting agreements or restrictions of any kind other than those set forth in
this Agreement affect the rights of any such Membership Interest or such Member;

 

(c)                              Such Member has the right and power to enter
into this Agreement and this Agreement has been fully executed and delivered and
constitutes the valid and binding obligation of such Member.  No consent of any
Person not a party to this Agreement and no consent of any Governmental
Authority is required to be obtained on the part of such Member in connection
with or resulting from the execution or performance of this Agreement; and

 

(d)                              Any Member selling its Membership Interest
under this Article 10 will deliver to the other Member a certificate dated as of
the Closing Date of the applicable sale making the foregoing representations and
warranties to such other Member as of the applicable Closing Date.

 

10.7                    No Dissolution.  If a Member completes a Transfer of all
or any part of its Membership Interest in the Company without complying with the
provisions of this Agreement, such action shall not in and of itself cause or
constitute a dissolution of the Company.

 

11.                            DISSOLUTION AND WINDING UP OF THE COMPANY.

 

11.1                    Dissolution of Company.  The Company shall be dissolved
and its affairs wound up upon the happening of any of the following events:

 

(a)                               The written agreement of all of the Members to
dissolve the Company;

 

(b)                              The occurrence of any event that makes it
unlawful, impossible or impractical to carry on the Business for a period of
more than six (6) months;

 

(c)                               Entry of a judicial decree of dissolution
pursuant to Section 18-802 of the Act;

 

(d)                            The sale of all or substantially all of the
Company’s assets unless such sale involves any deferred payment of the
consideration for the sale, in which case the Company shall not dissolve until
the last day of the calendar year during which the Company receives the balance
of the deferred payment; or

 

(e)                             At the time there are no Members unless the
Company is continued without dissolution in accordance with the Act.

 

11.2                    Winding Up of the Company.

 

(a)                             Upon dissolution of the Company for any of the
events described in subparagraphs (a) through (d) of Section 11.1, the Members
shall wind up the affairs and liquidate the assets of the Company, in a manner
approved by the Members, as promptly as is consistent with obtaining the fair
value thereof, and the proceeds therefrom, to the extent sufficient therefor,
when and as received by the Company shall be utilized, paid or distributed in
the following order:

 

45

--------------------------------------------------------------------------------


 

(i)                                     First, to creditors, including Members
and managers who are creditors, to the extent otherwise permitted by law, in
satisfaction of liabilities of the Company (whether by payment or the making of
reasonable provision for payment thereof) other than liabilities for which
reasonable provision for payment has been made and liabilities for distribution
to Members under the Act;

 

(ii)                               Second, to establish Cash Reserves and other
Company reserves for known and unknown liabilities, provided that any remainder
of such withheld amounts shall be distributed to the Members as soon as
practicable; and

 

(iii)                           Thereafter, the balance, if any, to the Members
in accordance with Section 8.2.

 

It is intended that the distributions set forth in this Section 11.2(a) comply
with the requirement of Regulations Section 1.704-1(b)(2)(ii)(b)(2) that
liquidating distributions be made in accordance with positive Capital Accounts. 
However, if the balances in the Capital Accounts do not result in such
requirement being satisfied, no change in the amounts of distributions pursuant
to this Section 11.2 shall be made, but rather, items of income, gain, loss,
deduction and credit will be reallocated among the Members so as to cause the
balances in the Capital Accounts to be in the amounts necessary so that, to the
extent possible, such result is achieved.

 

(b)                              If any Member has a deficit balance in its
Capital Account (after giving effect to all contributions, distributions and
allocations for all taxable years, including the year during which such
liquidation occurs), such Member shall have no obligation to make any
contribution to the capital of the Company with respect to such deficit, and
such deficit shall not be considered a debt owed to the Company or to any other
Person for any purpose whatsoever.

 

(c)                               Upon the approval of the Members, a pro rata
portion of the distributions that would otherwise be made to the Members
pursuant to this Section 11.2 may be distributed to a trust established for the
benefit of the Members for the purpose of liquidating Company assets, collecting
amounts owed to the Company and paying any contingent or unforeseen liabilities
or obligations of the Company arising out of or in connection with the Company. 
The assets of any such trust shall be distributed to the Members from time to
time, in the reasonable discretion of Managing Member, in the same proportions
as the amount distributed to such trust by the Company would otherwise have been
distributed to the Members pursuant to this Agreement.

 

12.                            BOOKS AND RECORDS; ACCOUNTS AND INSURANCE.

 

12.1                    Books of Account.  The Members hereby designate
Co-Managing Member to perform, or cause to be performed (at the Company’s cost
but at no compensation to Co-Managing Member other than as specified in this
Agreement), all general and administrative services on behalf of the Company and
in pursuance thereof shall maintain complete and accurate books of the Company,
showing the Membership Interest of the Members, all receipts and expenditures,
assets and liabilities, Profits and Losses and all other records necessary for
recording the Company’s business and affairs, including the maintenance of a
Capital Account for each Member.  The books of the Company shall be kept on the
accrual basis in accordance

 

46

--------------------------------------------------------------------------------


 

with the Uniform System for companies of similar size, type, quality and
business operations as the Company, and shall be open to inspection and
examination by each Member at all reasonable times.  Co-Managing Member shall,
if required by any instruments to which the Company is a party, cause audited
financial statements of the Company’s financial condition as required by the
applicable instruments.

 

12.2                    Reports.  Co-Managing Member shall provide to the
Members:

 

(a)                               as promptly as practicable and in any event
within ninety (90) days after the end of each Fiscal Year, a balance sheet of
the Company as of the end of such year showing its net worth and containing a
statement of each Member’s Adjusted Capital Account, Capital Contributions and
statements of Profit and Loss, Net Distributable Cash, Capital Transaction
Proceeds and the sources and applications of funds of the Company for such year;

 

(b)                              promptly upon receipt thereof, one copy of each
other report submitted to the Company by the Company’s accountants in connection
with any annual, interim or special audit made by them of the books or records
of the Company;

 

(c)                               as promptly as possible following the end of
each Fiscal Year (but no later than March 31st of such Fiscal Year), a copy of
the Company’s Federal, state and local (if any) returns of income for said
Fiscal Year, with Schedule K-1 attached to the Federal return, prepared by the
Company’s accountants, together with a statement of such accountants showing the
amount of Profits, Losses, capital gain and other items allocable to each Member
for Federal, state and local income tax purposes; and

 

(d)                              from time to time and with reasonable
promptness, such further information in respect of the business, affairs and
financial condition of the Company as any of the Members may reasonably request.

 

12.3                    Audited Financial Statements.

 

(a)                               If requested by any Member, Co-Managing Member
shall cause audited financial statements of the Company to be prepared,
including, without limitation, financial statements in compliance with any or
all requirements of (i) Rule 3-05 and Rule 3-09 of Regulation S-X of the
Securities and Exchange Commission; (ii) any other rule issued by the Securities
and Exchange Commission and applicable to CWI; and (iii) any registration
statement, report or disclosure statement filed with the Securities and Exchange
Commission by, or on behalf of, a Member, in each instance prepared an
accounting firm selected by Co-Managing Member and approved by CWI, within sixty
(60) days after Managing Member’s receipt of written request therefor (“Audited
Financial Request”).  Such audited statements shall be at the end of the
applicable Fiscal Year, prepared in accordance with the Uniform System (or as
otherwise determined by CWI) and in accordance with all Applicable Laws of the
United States and otherwise in conformance with the Loan Documents in which the
Company is a borrower thereto; provided that, in the event of any conflict
between the terms of this Section 12.3 and the Loan Documents, the Loan
Documents shall control.  Such audited financial statements shall contain a
statement of member equity, a balance sheet as of the end of the Fiscal Year,
statements of Profit and Loss and cash flow, a statement of changes in the
Capital Accounts and

 

47

--------------------------------------------------------------------------------


 

a statement of changes in financial position for the Fiscal Year then ended, and
which shall be accompanied by a management letter from the accountant with
respect to internal controls of the Company.

 

(b)                              The Company shall bear the cost of all audit(s)
prepared as a result of each Audited Financial Request for each such entity per
Fiscal Year.

 

(c)                              The Members acknowledge that CWI, on behalf of
the Company and its Members, as applicable, has commenced an initial audit
pursuant to Rule 3-05 of Regulation S-X of the Securities and Exchange
Commission prior to the Effective Date and notwithstanding anything to the
contrary set forth herein, such costs and expenses in connection with such audit
shall be a cost of the Company.

 

(d)                             The Members agree that CWI shall have the right,
in lieu of any Audited Financial Request, to undertake alternative actions that
will satisfy any legal or regulatory requirements of a REIT, and the Company
shall bear the cost thereof to the extent of what audited financial statements
would have cost.

 

12.4                    Tax Returns; Tax Elections.  The Members hereby
designate CWI as tax matters partner (the “Tax Matters Partner”) as defined in
Section 6231(a)(7) of the Code, and the Members will take such actions as may be
necessary, appropriate, or convenient to effect the designation of such Tax
Matters Partner.  The Tax Matters Partner and the other Member shall use their
reasonable efforts to comply with the responsibilities outlined in this Article
12 and in Section 6231 of the Code (including any Regulations promulgated
thereunder).  CWI shall use its reasonable efforts to cause to be prepared and
shall timely file all Company Tax Returns and shall furnish copies thereof to
the Members promptly after the filing thereof.  CWI shall cause the Company to
retain a certified public accountant to prepare such Tax Returns and filings. 
CWI shall file all certificates, notices, statements or other instruments
required by law on behalf of the Company.  CWI shall have the right, in its sole
and absolute discretion to change the taxable year or any accounting method of
the Company.

 

12.5                    Bank Accounts.

 

(a)                               Each Member shall have fiduciary
responsibility for the safekeeping and use of all funds of the Company in its
immediate possession or control.

 

(b)                              The funds of the Company shall not be
commingled with the funds of any other Person.  In addition, Managing Member
shall not employ, or permit any other Person to employ, such funds in any manner
except for the benefit of the Company.  Managing Member shall not use or permit
any other Person to use an account which contains funds of the Company as any
central disbursal account for other assets.

 

(c)                             The bank accounts of the Company shall be
maintained in such banking institutions as are approved by the Members (which
approval shall not be unreasonably withheld, conditioned or delayed) and
withdrawals shall be made only in the regular course of Company business and as
otherwise authorized in this Agreement on such signature or signatures as the
Members may determine.

 

48

--------------------------------------------------------------------------------


 

(d)                              All funds of the Company shall be invested in
accordance with the then applicable Annual LLC Budget.

 

12.6                    Insurance.  The Company shall obtain and maintain in
full force and effect throughout the term of this Agreement insurance (i) of the
types, coverages and amounts required by any hotel management agreement,
franchise agreement or loan documents entered into by the Company or otherwise
encumbering the Property; (ii) as may be prudent to carry on account of the
activities of the Company from time to time and which other owners of comparable
business operations obtain; and (iii) as may be required under the Loan
Documents or any other instruments to which the Company is a party.  Managing
Member shall obtain and maintain all such insurance on behalf, and at the
expense of, the Company.  Managing Member shall supply copies of each of the
insurance policies obtained under this Section 12.6 to the Company and the
Members forthwith upon receipt of the same and of each insurance certificate and
premium receipt forthwith upon receiving the same.

 

12.7                    Accountants.  CWI shall select any outside, third-party
accountants for the Company.

 

13.                            ADJUSTMENT OF BASIS ELECTION.  In the event of a
Transfer of any Membership Interest in the Company, or in the event of a
distribution of the property of the Company to any Member hereto, Managing
Member may (in its sole and absolute discretion) cause the Company to file an
election, in accordance with Section 754 of the Code and applicable Treasury
Regulations, to cause the basis of the Company’s property to be adjusted for
Federal income tax purposes, as provided in Sections 734, 743 and 754 of the
Code.

 

14.                            WAIVER OF ACTION FOR PARTITION.  Each of the
Members hereby irrevocably waives, during the term of the Company, any right
such Member may have to maintain any action for partition with respect to any
property of the Company.

 

15.                            AMENDMENTS.  Amendments to this Agreement are a
Major Decision and may be made only if approved by the Members.

 

16.                            EQUITABLE RELIEF.  The rights granted to the
parties hereunder are of a special and unique kind and character, and if there
is a breach by any party of any material provision of this Agreement, the other
parties would not have an adequate remedy at law.  Therefore, the rights of the
parties under this Agreement may be enforced by equitable relief as is provided
under the laws of the State of Delaware.

 

17.                          NOTICES.  Any and all notices, approvals, requests,
consents, waivers, demands or other communications permitted or required to be
made under this Agreement shall be in writing, signed by the party giving such
notice, request, consent, waiver or demand and shall be delivered (i)
personally; (ii) by reputable overnight delivery service; (iii) by registered or
certified mail, return receipt requested; or (iv) by facsimile with time- and
date-stamped confirmation of receipt (provided, however, that a copy of such
notice shall be mailed in accordance with the foregoing clause (ii) promptly
after the transmission of such facsimile).  All such notices, requests,
consents, waivers or demands shall be deemed delivered, as applicable:

 

49

--------------------------------------------------------------------------------


 

(a)                               on the first (1st) business day on or after
the date of the personal delivery;

 

(b)                              on the first (1st) business day on or after the
date of the signed receipt for certified or registered mail;

 

(c)                               on the next business day for overnight
delivery service; or

 

(d)                              on the first (1st) business day on or after the
date of receipt for facsimile.

 

Notices directed to a party shall be delivered to the parties at the address or
facsimile number as set forth below, or at such other address or facsimile
number as may be specified by written notice given in conformity with the terms
of this Article 17:

 

If to AM, then to:

 

c/o The Arden Group, Inc.

Seven Penn Center

1635 Market Street, 17th Floor

Philadelphia, Pennsylvania 19013

Attn: Craig A. Spencer, CEO

Telephone: (215) 735-1313

Email:  cas@ardengroup.com

 

with a copy to:

 

c/o The Marcus Corporation

100 East Wisconsin Avenue, Suite 1900

Milwaukee, WI 53202

Attention:  Thomas F. Kissinger, VP, General Counsel and Secretary

Telephone No.:  414.905.2669

Email: tomkissinger@marcuscorp.com

 

with a copy to:

 

The Marcus Corporation

100 East Wisconsin Avenue, Suite 1900

Milwaukee, WI 53202

Attention:  Steven S. Bartelt, Associate General Counsel

Telephone No.:  414.905.1390

Email: stevebartelt@marcuscorp.com

 

with a copy to:

 

Cozen O’Connor

1900 Market Street

Philadelphia, Pennsylvania 19103

 

50

--------------------------------------------------------------------------------


 

Attn:  Howard Grossman

Telephone:  (215) 665-4176

Email:  HGrossman@cozen.com

 

If to CWI or the Company, then to:

 

c/o Watermark Capital Partners, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, IL 60045

Attention:  Michael Medzigian

Telephone No.:  847.482.8600

Email:  medzigian@watermarkcap.com

 

with a copy to:

 

Paul Hastings LLP

515 S. Flower Street, 25th Floor

Los Angeles, CA  90071

Attention: Rick S. Kirkbride, Esq.

Telephone No.:  213.683.6261

Email:  rickkirkbride@paulhastings.com

 

Any counsel designated above or any replacement counsel which may be designated
by CWI or AM by written notice to the other Member is hereby authorized to give
notices hereunder on behalf of its client.

 

18.                            LEGAL REPRESENTATION.

 

18.1                    EACH MEMBER REPRESENTS AND WARRANTS THAT SUCH MEMBER HAS
BEEN ADVISED THAT SUCH MEMBER MAY BE REPRESENTED BY COUNSEL OF SUCH MEMBER’S OWN
CHOOSING IN THE PREPARATION AND ANALYSIS OF THIS AGREEMENT AND EACH MEMBER HAS
CONSENTED TO THE JOINT REPRESENTATION BY COUNSEL FOR ALL MEMBERS IN THE
PREPARATION OF THIS AGREEMENT.  EACH MEMBER HAS READ THIS AGREEMENT WITH CARE
AND BELIEVES THAT SUCH MEMBER IS FULLY AWARE OF AND UNDERSTANDS THE CONTENTS
THEREOF AND THEIR LEGAL EFFECT.

 

18.2                    Each Member acknowledges that Cozen O’Connor (the “AM
Law Firm”) reviewed the drafts of this Agreement, assisted in the initial
formation of the Company and represented the Company in the acquisition of the
Hotel (collectively, the “AM Parties”).  Each Member acknowledges and agrees
that while it may benefit derivatively from the AM Law Firm’s representation of
the Company at the request thereof or any Member (with respect to which all
parties hereto hereby expressly consent thereto), it is intended that the AM Law
Firm not be conflicted from representing the AM Parties in connection with any
dispute that may arise between the AM Parties or any other Member (or its
Affiliates), and each Member hereby waive any conflict of interest that such
representation presents.  In addition, each Member, on behalf of itself and the
owner of any direct or indirect interest in such Member, waives any conflict
regarding the AM Law Firm’s past or future representation of the AM Parties, and
hereby

 

51

--------------------------------------------------------------------------------


 

consents to and acknowledges that the AM Law Firm will in the future represent
the AM Parties, including, without limitation, in connection with any
representation which may present a potential or real conflict of interest with
each Member and/or the owner(s) of any direct or indirect interest in such other
Member(s).  The foregoing shall not, however, limit or affect the obligations of
the AM Law Firm to keep all attorney/client communications confidential or
otherwise to limit any other ethical obligations of the AM Law Firm to their
clients.

 

18.3                    Each Member also acknowledges that Paul Hastings LLP
(the “CWI Law Firm”), represented CWI and/or their Affiliates (collectively, the
“CWI Parties”) in the negotiation of this Agreement.  Each Member acknowledges
and agrees that while it may benefit derivatively from the CWI Law Firm’s
representation of the Company at the request thereof or any Member (with respect
to which all parties hereto hereby expressly consent thereto), it is intended
that the CWI Law Firm not be conflicted from representing the CWI Parties in
connection with any dispute that may arise between the CWI Parties or any other
Member (or its Affiliates), and each Member hereby waive any conflict of
interest that such representation presents.  In addition, and each Member, on
behalf of itself and the owner of any direct or indirect interest in such
Member, waives any conflict regarding the CWI Law Firm’s past or future
representation of the CWI Parties, and hereby consents to and acknowledges that
the CWI Law Firm will in the future represent the CWI Parties, including,
without limitation, in connection with any representation which may present a
potential or real conflict of interest with each other Member and/or the
owner(s) of any direct or indirect interest in such other Member(s).  The
foregoing shall not, however, limit or affect the obligations of the CWI Law
Firm to keep all attorney/client communications confidential or otherwise to
limit any other ethical obligations of the CWI Law Firm to their clients.

 

19.                            ATTORNEYS’ FEES.  Should any party hereto
institute any action or proceeding at law or in equity to enforce any provision
hereof, including an action for declaratory relief or for damages by reason of
an alleged breach of any provision of this Agreement, or otherwise in connection
with this Agreement, or any provision hereof, the prevailing party shall be
entitled to recover from the losing party or parties reasonable attorneys’ fees
and costs for services rendered to the prevailing party in such action or
proceeding.

 

20.                          INDEPENDENT ACTIVITIES OF MEMBERS.  The Members or
Managing Member may engage in or possess an interest in other business ventures
of every nature and description, independently or with others, including, but
not limited to, the ownership, financing, leasing, operation, management,
syndication, brokerage and development of real property or any other investment
asset or venture, and neither the Company nor the other Member shall have, and
each of them hereby expressly waives, relinquishes and renounces any right by
virtue of this Agreement in and to such independent ventures or to the income or
profits derived therefrom.

 

21.                            INVESTMENT REPRESENTATIONS OF THE MEMBERS.  Each
Member, by executing this Agreement, hereby acknowledges, covenants, represents
and warrants to the Company and the other Member, and each of them, as follows:

 

(a)                               That such Member is over the age of twenty-one
(21) years, experienced in business affairs, and capable of evaluating the
merits and risks of this investment;

 

52

--------------------------------------------------------------------------------


 

(b)                              Each Member realizes that such Member’s
investment in the Company involves an element of substantial uncertainty as to
the potential for profitability of the business of the Company; and

 

(c)                               Each Member understands that the Membership
Interest in the Company have not been registered with the Securities and
Exchange Commission or qualified with the Delaware Division of Corporations or
any other state securities agency, in reliance upon exemptions therefrom which
are predicated, in part, upon the information previously provided by each of the
Members and the following representations:

 

(i)                                   Each Member understands that in addition
to the restrictions imposed by applicable Federal and state securities laws, the
right to Transfer any Membership Interest is restricted by the terms of this
Agreement.  No Transfer will be permitted if, in the opinion of counsel for the
Company, such Transfer will violate applicable Federal or state securities
laws.  The burden and expense will be borne by a Member to satisfy the Company
that all of the conditions of transfer have been satisfied.  In addition, even
if a Member meets all of these requirements, there is no present market for any
Membership Interest and none is anticipated to develop;

 

(ii)                                Each Member represents that such Member is
acquiring such Member’s Membership Interest in the Company for investment
purposes and for such Member’s own account, with no present intention of
dividing the same with others, or reselling or otherwise distributing such
Membership Interest, and such Member will not sell or otherwise dispose of such
Membership Interest in violation of the Securities Act of 1933, as amended, the
Delaware General Corporation Law, or regulations promulgated thereunder;

 

(iii)                            Each Member represents that such Member is
capable of bearing the economic risk of such Member’s investment in the Company
(meaning such Member can afford either a complete loss of the investment or hold
it indefinitely without materially adversely affecting such Member’s standard of
living, causing financial difficulties, or impairing such Member’s ability to
meet current needs and possible personal contingencies);

 

(iv)                            Each Member represents that such Member either
has a preexisting personal or business relationship with the other Member, or by
reason of such Member’s business or financial experience or the business or
financial experience of such Member’s professional advisors who are unaffiliated
with and not compensated by the other Member, or any Affiliate or any selling
agent of the other Member, has the capacity to protect such Member’s Membership
Interest in the Company;

 

(v)                                 That prior to the execution hereof, each of
the Members had knowledge that the Persons listed upon Exhibit “A” would become
members of the Company upon their execution hereof, and each desires and
consents to the association of each of them as Members of this Company; and

 

(vi)                            Each Member recognizes that the Company is an
existing entity and therefore has a financial and operating history.  For this
reason and others, purchase of a Membership Interest as an investment involves
special risks.

 

53

--------------------------------------------------------------------------------


 

22.                            MISCELLANEOUS.

 

22.1                    Governing Law.  This Agreement shall, in all respects,
be governed by the laws of the State of Delaware applicable to agreements
executed and to be wholly performed within the State of Delaware.

 

22.2                  Severability.  Nothing contained herein shall be construed
so as to require the commission of any act contrary to law, and wherever there
is any conflict between any provisions contained herein and any present or
future statute, law, ordinance or regulation contrary to which the parties have
no legal right to contract, the latter shall prevail; but the provision of this
Agreement which is affected shall be curtailed and limited only to the extent
necessary to bring it within the requirements of the law.

 

22.3                   Further Assurances.  Each of the parties hereto shall
execute and deliver any and all additional papers, documents and other
assurances, and shall do any and all acts and things reasonably necessary in
connection with the performance of their obligations hereunder to carry out the
intent of the parties hereto.

 

22.4                    Successors and Assigns.  All of the terms and provisions
contained herein shall inure to the benefit of and shall be binding upon the
parties hereto and their respective heirs, legal representatives, and permitted
successors and assigns.

 

22.5                    Number and Gender.  In this Agreement, the masculine,
feminine or neuter gender, and the singular or plural number, shall each be
deemed to include the others whenever the context so requires.

 

22.6                    Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to its subject matter
and any and all prior agreements, understandings or representations with respect
to its subject matter are hereby terminated and canceled in their entirety and
are of no further force or effect.

 

22.7                    Waiver.  A waiver of any provision of this Agreement
shall be valid only if it is in writing and signed by the party making the
waiver.  No waiver by any party hereto of any breach of this Agreement or any
provision hereof shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision hereof.

 

22.8                    Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

22.9                    Interpretation.  The captions appearing at the
commencement of the sections hereof are descriptive only and for convenience in
reference.

 

22.10            Parties in Interest.  Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any Persons other than the Members and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons

 

54

--------------------------------------------------------------------------------


 

to any party to this Agreement, nor shall any provision give any third Person
any right of subrogation or action over or against any party to this Agreement.

 

22.11            No Authority.  No Member shall have the duty to inquire into
the authority of another Member to act.  All of the Members shall be presumed to
have the authority to execute this Agreement and to carry out any acts
contemplated hereby.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Limited Liability Company
Operating Agreement on the date first hereinabove mentioned.

 

 

 CWI:

 

 

 

 CWI ATLANTA PERIMETER HOTEL, LLC,

 

 a Delaware limited liability company

 

 

 

 

 

 

 

 By: 

/s/ Michael Medzigian

 

 Name:  Michael Medzigian

 

 Title:    Chief Executive Officer and President

 

 

 

 

 

 AM:

 

 

 

 ARDEN-MARCUS PERIMETER, LLC,

 

 a Delaware limited liability company

 

 

 

 By: 

AREP I Perimeter LLC,

 

 

a Delaware limited liability company,

 

 

its Managing Member

 

 

 

 

 

By:

AREP I Sub Manager, LLC

 

 

 

A Delaware limited liability company,

 

 

 

its Manager

 

 By: 

/s/ Craig A. Spencer

 

 Name: Craig A. Spencer

 

 Title: Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

MEMBER INFORMATION

 

 

 

 

 

 

Name and Address of Member

 

Initial Capital
Account Balance

 

Initial
Participation Percentage

 

 

 

 

 

 

 

 

 

 

CWI Atlanta Perimeter Hotel, LLC

272 E. Deerpath Road, Suite 320

Lake Forest, IL 60045

Attention: Michael Medzigian

 

$12,355,727

 

57%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Arden-Marcus Perimeter LLC

c/o The Arden Group, Inc.

Seven Penn Center

1635 Market Street, 17th Floor

Philadelphia, Pennsylvania 19013

Attn: Craig A. Spencer

 

$2,023,092*

 

43%

 

 

 

 

 

 

 

                   

 

         

TOTAL

 

$14,378,819

 

100%

 

 

 

 

 

 

 

 

* Arden-Marcus Perimeter LLC has an additional capital contribution commitment
to fund up to $7,297,895 for an aggregate Capital Contribution of $9,320, 987.

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

SPECIAL ALLOCATIONS

 

All capitalized terms used in this Exhibit shall have the meanings as set forth
in the Agreement.

 

To conform further the allocation provisions of this Agreement to the
Regulations, the Members agree that the following special allocations rules
shall apply; provided, however, that in respect of any particular allocation the
following rules shall supersede the rules otherwise applicable under Section 7
of the Agreement and this Exhibit only to the extent necessary to cause such
allocation to be respected under the Regulations and the remaining portion of
such allocation shall not be affected.  In the event of any inconsistency
between the Regulations and the provisions of the following Sections (a) through
(j), the Regulations shall govern.

 

(a)                               Loss Limitation Rule.  If any allocation of
Losses for any Fiscal Year otherwise provided in Section 7 of the Agreement or
this Exhibit would (if made) cause or increase a deficit balance in the Capital
Account of a Member (determined for this purpose by taking into account such
Member’s share of Net Distributable Cash and/or Capital Transaction Proceeds in
respect of such Fiscal Year and all other adjustments for such Fiscal Year
otherwise required under this Agreement) that exceeds the amount such Member is
obligated to restore to the Company pursuant to Regulations Section
1.704-1(b)(2)(ii)(c) or 1.704-1(b)(2)(ii)(d) or is deemed obligated to restore
pursuant to the penultimate sentences of Regulations Sections 1.704-2(g)(1) and
1.704-2(i)(5) less the amount of the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6), the amount of Losses otherwise allocable
to such Member shall be reduced by the minimum amount necessary to eliminate
such deficit.  Any amount of an allocation denied to a Member under the first
sentence of this paragraph (a) of this Exhibit shall be reallocated to the
Members whose allocations of Losses for such year (determined under this
Exhibit) are not affected by this paragraph, such reallocation to be made pro
rata in accordance with each Member’s Participation Percentage.

 

(b)                             Minimum Gain Chargeback.  If during any Fiscal
Year there is a net decrease in Company Minimum Gain (as determined under
Regulations Sections 1.704-2(b)(2)), then items of income and gain of the
Company shall be allocated to each Member, for such Fiscal Year (and, if
necessary, subsequent periods) in proportion to, and to the extent of, an amount
equal to each Member’s share of the net decrease in the Company Minimum Gain
during such Fiscal Year in accordance with Regulations Section 1.704-2(g)(2). 
This paragraph (b) is intended to comply with the minimum gain chargeback
requirement in such Regulations Sections and shall be interpreted consistently
therewith.

 

(c)                               Qualified Income Offset.  If a Member
unexpectedly receives an adjustment, allocation or distribution described in
Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) (modified, as
appropriate, by Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5)) which
causes or increases a negative balance in such Member’s Capital Account
(determined for this purpose with the adjustments required under Section (a)),
such Member will, to the extent required by Regulations Section
1.704-1(b)(2)(ii)(d), be specially allocated an amount of gross income and/or
gain (consisting of a pro rata portion of each item of Company income and gain

 

--------------------------------------------------------------------------------


 

for such Fiscal Year) sufficient to eliminate such negative balance as quickly
as possible; provided, however, that an allocation pursuant to this paragraph
(c) shall be made if and only to the extent that such Member would have a
deficit in its Capital Account (determined as aforesaid) after all other
allocations provided for in Section 7 of the Agreement and this Exhibit have
been tentatively made as if this paragraph (c) were not in this Agreement.

 

(d)                              Nonrecourse Deductions.  Nonrecourse Deductions
for any Fiscal Year of the Company shall be specially allocated to CWI as
provided in Regulations Section 1.704-2(e).

 

(e)                               Member Nonrecourse Deductions.  The Members
Nonrecourse Deductions for any Fiscal Year of the Company shall be specially
allocated to the Member that bears the economic risk of loss for such deductions
within the meaning of Regulations Sections 1.704-2(i)(1) and 1.752-2 and
otherwise as provided in Regulations Section 1.704-2(i).

 

(f)                                  Member Nonrecourse Debt Minimum Gain
Chargeback.  If during any Fiscal Year of the Company there is a net decrease in
Member Nonrecourse Debt Minimum Gain, each Member with a share of such Member
Nonrecourse Debt Minimum Gain shall be allocated items of Company income and
gain for such Fiscal Year (and, if necessary, subsequent periods) in proportion
to, and to the extent of, an amount equal to such Member’s share of the net
decrease in the Member Nonrecourse Debt Minimum Gain determined in a manner
consistent with the provisions of Regulations Section 1.704-2(i)(4).  This
paragraph (f) is intended to comply with the “partner nonrecourse debt minimum
gain” chargeback requirement of such Regulations Sections and shall be
interpreted consistently therewith.

 

(g)                             Excess Nonrecourse Liabilities.  Solely for
purposes of determining a Member’s proportionate share of “excess nonrecourse
liabilities” of the Company within the meaning of Regulations Section
1.752-3(a)(3), each Member’s interest in Company profits shall be allocated
based on the such Member’s Participation Percentage.

 

(h)                               Sections 732(d), 734(b) and 743(b)
Adjustments.  To the extent that an adjustment to the adjusted tax basis of any
Company asset pursuant to Section 732(d), 734(b) or 743(b) of the Code is
required under Regulations Section 1.704-1(b)(2)(iv)(m), to be taken into
account in adjusting Capital Accounts, the amount of such adjustment to the
Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis) and such gain or loss shall be allocated to the Members in a manner that
achieves the adjustments to their respective Capital Accounts that are required
to be made pursuant to such Section of the Regulations.

 

(i)                                 Curative Allocations.  The Special
Allocations are intended to comply with the requirements of the Regulations.  It
is the intent of the Members that, to the extent possible, all Special
Allocations shall be offset with other Special Allocations or with Special
Allocations of other items of Company income, gain, loss or deduction pursuant
to this Section (i).  Therefore, notwithstanding any other provision of Section
7 of the Agreement and this Exhibit (other than the Special Allocations),
Managing Member, with the Members’ approval, shall make such offsetting
allocations of Company income, gain, loss or deduction in whatever manner it
reasonably determines is appropriate so that, after such offsetting allocations
are made, each Member’s Capital Account balance is, to the extent possible,
equal to the Capital Account

 

2

--------------------------------------------------------------------------------


 

balance which such Member would have had if the Special Allocations were not
part of this Agreement and all Company items were allocated pursuant to Section
7 of the Agreement.  In exercising its discretion under this paragraph (i),
Managing Member shall take into account future Special Allocations under
paragraphs (b) and (f) of this Exhibit that, although not yet made, are likely
to offset other Special Allocations previously made under paragraph (d) and (e)
of this Exhibit.

 

(j)                                  Change in Regulations.  If any of the
specific Regulations upon which the Special Allocations provided for in this
Exhibit are based are hereafter changed or if new Regulations in the opinion of
the reputable tax counsel retained by the Company make it necessary to revise
the foregoing special allocation rules or provide further special allocation
rules in order to avoid a significant risk that a material portion of any
allocation of Profits, Losses or other tax attributes otherwise provided for in
Section 7 of the Agreement would be altered as a result of a challenge thereto
by the IRS, the Members agree to make such reasonable amendments to this
Agreement as, in the opinion of such counsel, are necessary or desirable, taking
into account the interests of the Members as a whole and all other relevant
factors, to avoid or reduce significantly such risk to the extent possible
without materially affecting the amounts distributable to any Member pursuant to
this Agreement.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

SAMPLE CALCULATIONS OF NET DISTRIBUTABLE CASH

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SOURCES AND USES

 

--------------------------------------------------------------------------------